Exhibit 10.1

2006 SOFTWARE LICENSE AGREEMENT

This 2006 Software License Agreement (the “Agreement”) is made and entered into
by and between ACCESS Systems Americas, Inc. (previously known as PalmSource,
Inc.), a Delaware corporation (and a wholly-owned subsidiary of ACCESS Co.,
Ltd.) with a place of business located at 1188 East Arques Avenue, Sunnyvale, CA
94085 (“ASA”), and Palm, Inc., a Delaware corporation with a place of business
located at 950 Maude Avenue, Sunnyvale, CA 94085 (“Palm”), and Palm Ireland
Investment, a company organized and existing under the laws of The Republic of
Ireland and formerly known as Palm Ireland Investment with its registered office
at 25-28 North Wall Quay, International Financial Services Centre, Dublin 1,
Ireland (“Palm Ireland”). This Agreement is executed by the parties on
December 5, 2006 (the “Effective Date”), and, subject to Section 6.1(b)(iv), is
effective as of the Effective Date. As used herein, the term “party” means
either of ASA or Palm and “parties” means both ASA and Palm.

RECITALS

A. WHEREAS, ASA, Palm, Palm Ireland and PalmSource Overseas Limited (a company
organized and existing under the laws of Cayman Islands, with its registered
office at West Wing Building, Harbour Drive, George Town, Grand Cayman, Cayman
Islands, British West Indies (“PalmSource Cayman”)) (collectively, the “Original
Parties”) executed a software license agreement (the “Original Agreement”) on
May 9, 2002, effective as of December 3, 2001 (the Original Effective Date”).

B WHEREAS, the Original Parties amended and restated the provisions of the
Original Agreement by entering into an Amended and Restated Software License
Agreement dated June 4, 2003 and effective as of the Original Effective Date
(the “ARSLA”).

C WHEREAS, the Original Parties amended and restated the provisions of the ARSLA
by entering into a Second Amended and Restated Software License Agreement (the
“SARSLA”) dated May 23, 2005 (the “SARSLA Execution Date”) and effective as of
the Original Effective Date.

D. WHEREAS, the Original Parties desire to terminate the SARSLA, all under the
terms and conditions as set forth herein.

E. WHEREAS, ASA, Palm and Palm Ireland desire to enter into a new software
license agreement, all under the terms and conditions as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises of the parties, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
it is agreed by and between the parties as follows:

1. Definitions

1.1 “Acceptance Criteria” means the criteria set forth in Exhibit C (Palm
Acceptance Criteria).



--------------------------------------------------------------------------------

1.2 “Acceptance Date” means the date on which Palm accepts the Deliverables
pursuant to Section 6.1(b).

1.3 “Acceptance Period” has the meaning set forth in Section 6.1(b)(1).

1.4 “Affiliate” means any entity Controlled by, Controlling, or under common
Control with an entity where “Control” means possessing directly or indirectly:
(a) ownership or control of fifty percent (50%) or more of the voting rights or
rights to elect the board or other governing body of such entity; or (b) the
power to direct the affairs of such entity.

1.5 “API” means the set of documented access methods through which the
programmatic services provided by software are made available to licensees and
application developers. Such access methods include, without limitation, header
files, events, network communications, macro and scripting languages, function
calls and library routines.

1.6 “Authorized Physical Means” means use of the Garnet Technology on any of the
following: (a) the legitimate physical premises of Palm; (b) the legitimate
physical premises of a Palm Partner; (c) through such other secure remote access
pursuant to Section 14.4 to the Garnet Technology, which shall at all times
remain stored and maintained at such premises; (d) outside of the physical
premises of Palm in the case of use by Palm (but not a Palm Partner) provided
that the Garnet Technology is stored on a password protected system and used in
a private, secure location, and any Source Materials are protected by
industry-standard encryption technology; or (e) outside of the physical premises
of a Palm Partner in the case of use by such Palm Partner solely with respect to
the Object Code version of the Garnet Software and provided that the Object Code
version of the Garnet Software is stored on a password protected system and used
in a private, secure location.

1.7 “ASA Trademarks” means the ASA trademarks as set forth in Exhibit H (ASA
Trademarks).

1.8 “Assert” means to bring an infringement or misappropriation action of any
nature before any legal, judicial, arbitration, administrative, executive or
other type of body or tribunal that has or claims to have authority to
adjudicate such action in whole or in part regarding the use, making, having
made, demonstration, selling, offering for sale, importation or other
disposition of the product or service that is the subject of the assertion.

1.9 “Change of Control” means, with respect to a given entity, any transaction
or series of related transactions that constitute: (a) the sale or lease of all
or substantially all of an entity’s business or assets; (b) any merger,
consolidation, share exchange, recapitalization, business combination or other
transaction resulting in the exchange of the outstanding shares of an entity for
securities or consideration issued, or caused to be issued, by the acquiring
corporation or its subsidiary, unless the stockholders of such entity as of the
date prior to the closing date of such transaction (or series of related
transactions) hold more than fifty percent

 

-2-



--------------------------------------------------------------------------------

(50%) of the voting securities in the surviving corporation in such transaction
computed on a fully diluted basis; or (c) any person having acquired beneficial
ownership or the right to acquire beneficial ownership of, or any “group” (as
such term is defined under Section 13(d) of the United States Securities
Exchange Act of 1934) having been formed that beneficially owns or has the right
to acquire beneficial ownership of, fifty percent (50%) or more of the
outstanding voting securities of an entity.

1.10 “Confidential Information” means that information of any party or any of
its Affiliates (“Disclosing Party”) which is disclosed to any other party or any
of such other party’s Affiliates (“Receiving Party”) pursuant to this Agreement
in written form and marked “Confidential,” “Proprietary” or similar designation,
or if orally disclosed, that information which the Receiving Party should
reasonably discern, by an objective examination of the disclosure and the
surrounding facts and circumstances, to be confidential in nature. Confidential
Information shall include, but not be limited to, trade secrets, know-how,
inventions, techniques, processes, algorithms, software programs, schematics,
designs, contracts, customer lists, financial information, product plans, sales
and marketing plans and business information.

1.11 “Derivative Work” means any work of authorship that incorporates or
contains modifications to any pre-existing work of authorship, including without
limitation any revision, modification, translation (including compilation or
recapitulation by computer), abridgement, condensation, expansion, or any other
form in which such pre-existing work may be recast, transformed or adapted, and
that, if prepared without authorization, would constitute a copyright
infringement of such pre-existing work.

1.12 “Dispute” means any dispute, controversy or claim between ASA and Licensee
in connection with or related to this Agreement.

1.13 “Garnet Additional Applications” means, collectively, the Garnet Product
Software-specific versions of each of the following software applications
previously delivered to Palm under the SARSLA and redelivered under this
Agreement as a courtesy to Palm: (a) the PS MultiMail Pro/SE Software (as
defined in the SARSLA), (b) the PS MultiMail Deluxe Software (as defined in the
SARSLA), and (c) the Graffiti Legacy Software (as defined in the SARSLA). The
Garnet Additional Applications shall include those items identified as such in
Exhibit A (ASA Deliverables) and any additional materials delivered by ASA under
Section 12.1 that meet the foregoing definition.

1.14 “Garnet Additional Applications Documentation” means all documentation for
the Garnet Additional Applications previously delivered to Palm under the SARSLA
and redelivered under this Agreement as a courtesy to Palm. The Garnet
Additional Applications Documentation shall include those items identified as
such in Exhibit A (ASA Deliverables) and any additional materials delivered by
ASA under Section 12.1 that meet the foregoing definition.

1.15 “Garnet Desktop Applications” means the desktop applications previously
delivered to Palm under the SARSLA and redelivered under this Agreement as a
courtesy to Palm that mirror the functionality of the Garnet Device Applications
designed and tested to run on Microsoft Windows. The Garnet Desktop Applications
shall include those items identified as such in Exhibit A (ASA Deliverables) and
any additional materials delivered by ASA under Section 12.1 that meet the
foregoing definition.

 

-3-



--------------------------------------------------------------------------------

1.16 “Garnet Desktop Documentation” means all documentation for the Garnet
Desktop Software previously delivered to Palm under the SARSLA and redelivered
under this Agreement as a courtesy to Palm. The Garnet Desktop Documentation
shall include those items identified as such in Exhibit A (ASA Deliverables) and
any additional materials delivered by ASA under Section 12.1 that meet the
foregoing definition.

1.17 “Garnet Desktop Installation CD Files” means the artwork, guided tour
files, and other files and related elements of the ASA installation CD for the
Garnet Product Software, previously delivered to Palm under the SARSLA and
redelivered under this Agreement as a courtesy to Palm, that contains the files
needed to develop and build an installer for the Microsoft Windows version of
the Garnet Desktop Applications and Garnet Desktop HotSync Manager and Garnet
HotSync Conduits to automate the installation on a desktop computer running a
version of Microsoft Windows as its operating system. The Garnet Desktop
Installation CD Files shall include those items identified as such in Exhibit A
(ASA Deliverables) and any additional materials delivered by ASA under
Section 12.1 that meet the foregoing definition.

1.18 “Garnet Desktop HotSync Manager” means the desktop-based software
components for the Garnet Desktop Software, previously delivered to Palm under
the SARSLA and redelivered under this Agreement as a courtesy to Palm, that
expose and utilize the APIs and protocols by which a device can synchronize data
and applications with the Garnet Desktop Applications. The Garnet Desktop
HotSync Manager shall include those items identified as such in Exhibit A (ASA
Deliverables) and any additional materials delivered by ASA under Section 12.1
that meet the foregoing definition.

1.19 “Garnet Desktop Software” means, collectively, the Garnet Desktop
Applications, the Garnet Desktop HotSync Manager, the Garnet HotSync Conduits
and the Garnet Desktop Installation CD Files.

1.20 “Garnet Development Environment” means the development and debugging tools
relating to the Garnet OS Software previously delivered to Palm under the SARSLA
(unless otherwise specified in Exhibit A (ASA Deliverables) as being delivered
for the first time hereunder) and redelivered under this Agreement as a courtesy
to Palm. Licensee may in its sole discretion use certain additional commercially
available development tools relating to the Garnet Product Software for
implementation; provided that such tools are not licensed under this Agreement
and Licensee shall be independently responsible for obtaining any rights for
such development tools. The Garnet Development Environment shall include those
items identified as such in Exhibit A (ASA Deliverables) and any additional
materials delivered by ASA under Section 12.1 that meet the foregoing
definition.

1.21 “Garnet Device Applications” means, collectively, the following device
applications, previously delivered to Palm under the SARSLA and redelivered
under this Agreement as a courtesy to Palm, that are contained in separate ROM
components and included in the sample ROM images contained in the Garnet OS
Software: Datebook, Address Book,

 

-4-



--------------------------------------------------------------------------------

Memo, ToDo, Calculator, Setup, CardInfo, Dial and Sms Messenger. The Garnet
Device Applications shall include those items identified as such in Exhibit A
(ASA Deliverables) and any additional materials delivered by ASA under
Section 12.1 that meet the foregoing definition.

1.22 “Garnet Device HotSync Manager” means the device-based software components
for the Garnet Product Software, previously delivered to Palm under the SARSLA
and redelivered under this Agreement as a courtesy to Palm, that expose and
utilize the APIs and protocols by which a device can synchronize data and
applications with the Garnet Desktop Applications. The Garnet Device HotSync
Manager shall include those items identified as such in Exhibit A (ASA
Deliverables) and any additional materials delivered by ASA under Section 12.1
that meet the foregoing definition.

1.23 “Garnet Documentation” means, collectively, the Garnet Additional
Applications Documentation, Garnet Desktop Documentation, Garnet End-User
Documentation, Garnet Technical Documentation, and Garnet Platform Reference
Guide.

1.24 “Garnet End-User Documentation” means the end-user documentation kit (in
English only), previously delivered to Palm under the SARSLA and redelivered
under this Agreement as a courtesy to Palm, designed and tested to run on the
Microsoft Windows operating system and any additional desktop operating systems
supported by the Garnet Product Software. The Garnet End-User Documentation
shall include those items identified as such in Exhibit A (ASA Deliverables) and
any additional materials delivered by ASA under Section 12.1 that meet the
foregoing definition.

1.25 “Garnet HAL/DAL” means the processor-specific software components,
previously delivered to Palm under the SARSLA and redelivered under this
Agreement as a courtesy to Palm, which abstract a device’s hardware by exposing
standard APIs and protocols to that hardware to the Garnet OS Software system
and application layers. The Garnet HAL/DAL shall include those items identified
as such in Exhibit A (ASA Deliverables) and any additional materials delivered
by ASA under Section 12.1 that meet the foregoing definition.

1.26 “Garnet HotSync Conduits” means the device-based software components for
the Garnet Product Software, previously delivered to Palm under the SARSLA and
redelivered under this Agreement as a courtesy to Palm, that expose and utilize
the APIs and protocols by which the device can synchronize data and applications
with the Garnet Desktop Applications. The Garnet HotSync Conduits shall include
those items identified as such in Exhibit A (ASA Deliverables) and any
additional materials delivered by ASA under Section 12.1 that meet the foregoing
definition.

1.27 “Garnet OS Compatible Product” has the meaning set forth in Section 5.1.

1.28 “Garnet OS Software” means the ASA proprietary software kernel, system
services as identified in the Garnet Technical Documentation, certain debugger
and ROM development tools, sets of APIs and other software code (including
device drivers) that provide access to the services of the hardware on the
device on which such software code is installed and that (a) for version 5.4.0
of Palm OS, were previously delivered to Palm under the SARSLA and are
redelivered under this Agreement as a courtesy to Palm, and (b) for certain
enhancements to

 

-5-



--------------------------------------------------------------------------------

or modifications of version 5.4.0 of Palm OS, were previously developed for
delivery to Palm under the MPSA, are commonly referred to as version 5.4.9 even
though they do not constitute a separate release, and are redelivered under this
Agreement as a courtesy to Palm. The Garnet OS Software shall include those
items identified as such in Exhibit A (ASA Deliverables) and any additional
materials delivered by ASA under Section 12.1 that meet the foregoing
definition.

1.29 “Garnet Platform Reference Guide” means documentation that describes the
hardware configuration for the reference platform as required by the Garnet
Product Software previously delivered to Palm under the SARSLA and redelivered
under this Agreement as a courtesy to Palm. The Garnet Platform Reference Guide
shall include those items identified as such in Exhibit A (ASA Deliverables) and
any additional materials delivered by ASA under Section 12.1 that meet the
foregoing definition.

1.30 “Garnet Product Software” means, collectively, the Garnet OS Software, the
Garnet Device Applications, the Garnet Device HotSync Manager, the Garnet
HAL/DAL, the Garnet Development Environment, the Garnet Additional Applications,
and the PRC Tools in each case in Object Code or Source Code form as set forth
in Exhibit A (ASA Deliverables).

1.31 “Garnet ROM Image” means the frozen, executable binary image containing the
final software to be flashed into an embedded ROM memory chip for a Palm Product
that (a) includes the executable binary image of the Garnet OS Software, in
whole or in part, together with significant value-added software of Licensee;
and (b) is specific to a particular model of Palm Product and is not designed
for use on any other product.

1.32 “Garnet ROM Image EULA” means the ROM Image License Terms attached hereto
as Exhibit R (Garnet ROM Image License Terms).

1.33 “Garnet SDK” means ASA’s commercially available software development kit,
previously delivered to Palm under the SARSLA and redelivered under this
Agreement as a courtesy to Palm, for the following: the Garnet OS Software, the
Garnet Device Applications, the Garnet Device HotSync Manager, and the Garnet
HotSync Conduits. The Garnet SDK shall include those items identified as such in
Exhibit A (ASA Deliverables) and any additional materials delivered by ASA under
Section 12.1 that meet the foregoing definition.

1.34 “Garnet Software” means, collectively, the Garnet Desktop Software and the
Garnet Product Software.

1.35 “Garnet Technical Documentation” means any technical documentation,
previously delivered to Palm under the SARSLA and redelivered under this
Agreement as a courtesy to Palm, for the Garnet Product Software that is made
generally available by ASA to assist its licensees in developing mobile
computing, communication or other hardware devices running the Garnet Product
Software as the primary operating system. The Garnet Technical Documentation
shall include those items identified as such in Exhibit A (ASA Deliverables) and
any additional materials delivered by ASA under Section 12.1 that meet the
foregoing definition.

1.36 “Garnet Technology” means, collectively, the Garnet SDK, the Garnet
Software and the Garnet Documentation.

 

-6-



--------------------------------------------------------------------------------

1.37 “Garnet Test Harness” means the API test harness portion of the Garnet
Development Environment that is identified as the Garnet Test Harness in
Exhibit A (ASA Deliverables), as of the Effective Date.

1.38 “Garnet Third-Party Software” means, collectively, the [**] delivered to
Palm under the SARSLA and redelivered under this Agreement as a courtesy to
Palm: [**]. The Garnet Third-Party Software shall include those items identified
[**] and any additional materials delivered by ASA [**] that meet the foregoing
definition.

1.39 “Header Files” means the version of the following header files contained in
the Garnet Product Software, in each case solely in the form delivered to
Licensee by ASA: [**]

1.40 “Intellectual Property Rights” means all worldwide: (a) patents, patent
applications, and patent rights; (b) rights associated with works of authorship,
including copyrights, copyright applications, copyright restrictions, mask work
rights, mask work applications, and mask work registrations; (c) rights relating
to the protection of trade secrets and confidential information; (d) rights
analogous to those set forth herein and any other proprietary rights relating to
intangible property; and (e) divisions, continuations, renewals, reissues, and
extensions of the foregoing (as applicable) now existing or hereafter filed,
issued, or acquired.

1.41 “Legacy Software” means version 5.2.x of the PS Product Software (as
defined in the SARSLA) in Palm’s possession as of the Effective Date. The Legacy
Software shall include those items identified as such in Exhibit A (ASA
Deliverables) and any additional materials delivered by ASA under Section 12.1
that meet the foregoing definition.

1.42 “Licensee” means, collectively, Palm and, subject to Section 18.8(b), its
Subsidiaries.

1.43 “Licensee Development Kit Agreement” means the license agreement (which may
be in “click-through” form) pursuant to which Licensee makes the Licensee
Development Kit available to developers of applications for Palm Products.

1.44 “Licensee Development Kit” means Palm’s commercially available software
development kit for developers of applications or services for Palm Products.

1.45 “Licensee Garnet Modifications” means, except for any HotSync Manager
Modification and any Garnet Error Correction, any and all Derivative Works of
all or any part of the Garnet Technology made by or for Licensee pursuant to a
license set forth in this Agreement that expressly authorizes the development of
a Derivative Work.

1.46 “MPLA” means that certain Master Patent Ownership and License Agreement by
and between Palm and ASA effective as of December 3, 2001.

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-7-



--------------------------------------------------------------------------------

1.47 “MPLA Amendment” means that certain amendment to the MPLA by and between
Palm and ASA effective as of the Operative Date.

1.48 “MPSA” means the Master Professional Services Agreement between ASA and
Palm effective August 20, 2003.

1.49 “More Favorable Terms” means terms in a new agreement or set of new
agreements entered into in a single transaction between ASA and a third party
where such terms, taken as a whole, are more favorable to such third party than
the terms granted to Palm collectively in this Agreement and in the MPLA (as
amended by the MPLA Amendment).

1.50 “New Version” means a new release of the applicable software for which the
number to the left of the decimal point is increased. For example, Garnet
Desktop Software version 5.0 would be a New Version following Garnet Desktop
Software version 4.x.

1.51 “Object Code” means computer programming code in executable binary form.

1.52 “Open Source Software” means any software or software component, module or
package that (a) requires as a condition of distribution of such software or any
derivative thereof or modification thereto, that such software, derivative or
modification (i) be disclosed or distributed in Source Code form; (ii) be
licensed for the purpose of making derivative works; or (iii) cannot be
redistributed under terms inconsistent with those applicable to the rights under
which the licensee is entitled to use or modify the original software; or (b) by
virtue of containing, being derived in any manner (in whole or in part) from, or
statically or dynamically linking to or against any software described in clause
(a) of this definition, becomes software that falls under clause (a) of this
definition. By means of example and without limitation, any software or software
components, modules or packages licensed or distributed under any of the
following licenses constitute Open Source Software: the GNU General Public
License (GPL) or Lesser General Public License (LGPL), the Artistic License, the
Mozilla Public License (MPL), the Common Public License, the Sun Community
Source License (SCSL), and the Sun Industry Standards Source License (SISSL).

1.53 “Operative Date” has the meaning set forth in Section 7.1(b).

1.54 “Palm Partner” means any third party contractor, carrier distribution
partner, mobile virtual network operator (MVNO) partner, or channel distribution
partner of Licensee.

1.55 “Palm Powered Logo” means the mark depicted in Section 1 of Exhibit H (ASA
Trademarks) as licensed by ASA to its licensees (including without limitation
Licensee) in connection with its licensing of the Garnet Technology, or such
successor “ingredient” brand or brands as ASA may elect to license to its
licensees in connection with its licensing of the Garnet Technology, which may
consist solely of the Palm “medallion” for so long as ASA holds a license to use
and sublicense others the right to use the Palm “medallion.”

1.56 “Palm Product” means any hardware product that is now or in the future,
either designed or created by or for Palm (or any of its Subsidiaries) and
distributed by or for Palm (or any of its Subsidiaries).

 

-8-



--------------------------------------------------------------------------------

1.57 “Permitted Third Party” means any third party, provided that [**] Permitted
Third Party shall exclude [**]

1.58 “POPM Software” means all versions of the software commonly referred to by
the parties as the PalmSource Optimized Power Management Software (or POPM) that
are a part of the Garnet Software.

1.59 “PRC Tools” means the Source Code and Object Code forms of the ASA software
tools known as PRCInfo and ROMcompare.

1.60 “Separation Date” means 12:01 a.m., Pacific Standard Time, December 3,
2001.

1.61 “Similarly Situated” means: (a) any company (i) that designs, manufactures,
or distributes mobile telephones, PDAs, or handheld computers and (ii) whose
distribution of such products, measured in volume of units, is at least
seventy-five percent (75%) of the average number of units of Licensee Products
(as defined in the SARSLA) distributed by Palm per year in the three-year period
immediately prior to the Acceptance Date, when such company’s distribution of
such products is measured in the one-year period immediately prior to entering
into an agreement or series of agreements in a single transaction pursuant to
which ASA grants to such third party a license to the Garnet Technology and a
license under all of the patents defined under the MPLA (as amended by the MPLA
Amendment) as the PalmSource Patents; [**]

1.62 “Source Code” means fully documented human-readable source code form of
computer programming code, including programmer’s notes and materials and
documentation, sufficient to allow a reasonably skilled programmer to understand
the design, logic, structure, functionality, operation and features and to use,
operate, maintain, modify, support and diagnose errors.

1.63 “Source Code Attachment” means a document executed by the parties that
identifies certain Source Code to which Licensee has the rights set forth in the
SARSLA.

1.64 “Source Materials” means, collectively, (a) the Source Code for any Garnet
Technology, (b) Source Code for any Garnet Error Corrections or HotSync Manager
Modifications, (c) comments included in any such Source Code, (d) any other
technical documentation related to non-public aspects of the Source Code for the
Garnet Technology that ASA has provided in writing to any Licensee and that ASA
has marked or otherwise clearly identified as “Source Materials” or
“Confidential” or with a similar legend, and (e) that any Licensee has obtained
through ASA’s PalmSource Licensee Information Portal (“PLIP”) website.

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-9-



--------------------------------------------------------------------------------

1.65 “Subsidiary” means a corporation, partnership, joint venture, or other
entity in which a party has at least a fifty percent (50%) economic interest,
and where:

(a) at least fifty percent (50%) of such entity’s outstanding shares of
securities (representing the right to vote for the election of directors or
other managing authority of such entity) are now or hereafter come under the
direct or indirect ownership or control of a party; or

(b) such entity does not have outstanding shares of securities, but at least
fifty percent (50%) of the ownership interest representing the right to make the
decisions for such corporation, partnership, joint venture, or other entity is
now or hereafter comes under the direct or indirect ownership or control of a
party;

but such corporation, partnership, joint venture, or other entity shall be
deemed to be a Subsidiary only so long as such economic interest and such
ownership or control exists.

1.66 “Substantially the Same Scope” means any license, or set of licenses, which
includes licenses to a material portion of the Garnet Technology and a license
to substantially all the PalmSource Patents as listed in the MPLA (as amended by
the MPLA Amendment), provided that such licenses grant rights at least as broad
as those granted to Licensee under this Agreement and the MPLA (as amended by
the MPLA Amendment) and subject the licensee to obligations no more restrictive
than those imposed on Licensee under this Agreement and the MPLA (as amended by
the MPLA Amendment).

1.67 “Trademark Agreements” means, collectively, (a) that certain Amended and
Restated Trademark License Agreement (“ASA Trademark License Agreement”) by and
between ASA and Palm Trademark Holding Company, LLC (“Holding”), (b) that
certain Amended and Restated Trademark License Agreement by and between Licensee
and Holding (“Licensee Trademark License Agreement”) and (c) that certain
Purchase Agreement among Licensee, ASA and Holding (“Purchase Agreement”), each
agreement executed as of the SARSLA Execution Date.

1.68 “Update” means a new release of the applicable software or other
deliverable provided hereunder consisting of a bug fix, workaround, or patch to
correct any reproducible error in such software for which the number to the
right of the second decimal point is increased.

1.69 “Upgrade” means a new release of the applicable software or other
deliverable provided hereunder for which, for reason of additional
functionality, the number to the right of the decimal point is increased.

2. SARSLA

2.1 SARSLA Termination. The Original Parties hereby agree that, effective on the
Operative Date, the SARSLA is and shall be terminated in its entirety without
further notice. The date on which the SARSLA terminates shall be referred to in
this Agreement as the “SARSLA Termination Date.” In the event a Final Rejection
Notice is delivered to ASA pursuant to Section 6.1(b) (or Palm is deemed to have
rejected the Deliverables under such Section), then the SARSLA shall continue in
full force in effect without the modifications provided for in this Agreement
including without limitation the modifications set forth in Section 2.2.

 

-10-



--------------------------------------------------------------------------------

2.2 SARSLA Survival.

(a) Notwithstanding Section 2.1, the respective rights, obligations and duties
of the parties under the following sections of the SARSLA shall survive
termination of the SARSLA: Sections 2.3(d), 2.9(e), 5, 6.1, 6.2 (to the extent
such right has not been exhausted already as of the SARSLA Termination Date),
6.4, 9.2, 9.8(c), 10, 12, 13, 14, 15, 16.4(a), 16.4(e)(ii), 16.6 and 17;
provided, however, that:

(i) subject to Section 7.3, Licensee shall have no royalty payment obligation
with respect to shipments of Licensee Products (as defined in the SARSLA) after
December 2, 2006 including, without limitation, any obligation to make any
minimum payments set forth in the SARSLA; and

(ii) with respect to Section 16.4(e)(ii) of the SARSLA, ASA shall have no
obligation to provide Licensee with maintenance, technical or other support
during the Wind-Down Period.

(b) Palm shall be required to make all payments required under the SARSLA
through and including the last day of the Contract Year that began on
December 3, 2005, including payments for royalties, support and maintenance,
source code access, and Java minimum payments.

(c) Notwithstanding Section 2.1 and solely with respect to Legacy Products (as
defined in this Section), the respective rights, obligations and duties of the
parties under Section 16.4(e)(ii) of the SARSLA shall survive termination of the
SARSLA; provided, however, that (i) the [**] shall be[**]; (ii) for [**]
Licensee shall [**] and (iii) Licensee shall [**] As used herein, a “Legacy
Product” means any Licensee Product (as defined in the SARSLA) set forth on
Exhibit D (Legacy Products).

(d) Notwithstanding anything herein or in the SARSLA to the contrary, [**]
Licensee retains its rights to use Source Code provided under such Source Code
Attachments in accordance with the SARSLA and the applicable Source Code
Attachment, and each party’s rights in any Derivative Works of such Source Code
made under such Source Code Attachments shall be as set forth in Section 10
(Proprietary Rights) of the SARSLA and in the respective Source Code
Attachments. Set forth in Exhibit P (Obligations Under Source Code Attachments)
is a list of the Source Code Attachments to the SARSLA indicating that Palm has
complied with its delivery obligations thereunder.

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-11-



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein or in the SARSLA to the contrary, in no
event shall the covenant not to assert set forth in Section 10.6(c) of the
SARSLA apply to any Intellectual Property Rights of Licensee arising out of
Licensee’s exercise of the rights and licenses granted to Licensee herein. For
the avoidance of doubt, any Derivative Works of the Garnet Technology made by or
for Licensee after the Operative Date shall be deemed to have been made pursuant
to Licensee’s exercise of the rights and licenses granted to Licensee under this
Agreement and not under the SARSLA regardless of whether such Garnet Technology
may have been licensed to Licensee under the SARSLA.

3. Garnet Technology

3.1 Garnet Product Software.

(a) License. ASA hereby grants to Licensee a royalty-free, fully paid-up,
worldwide, non-exclusive, perpetual, irrevocable (subject only to ASA’s rights
in Section 17.2), non-sublicensable (except to the extent necessary for Palm
Partners to exercise Licensee’s rights pursuant to Section 3.1(b)),
non-transferable (except as permitted under Section 18.8) license under ASA’s
Intellectual Property Rights embodied in the Garnet Product Software to:

(i) use the Garnet Product Software and create Derivative Works of the Garnet
Product Software, in whole or in part, solely through Authorized Physical Means,
to have made by any Palm Partner, or use or make any Palm Product;

(ii) sell, offer for sale, or import any Palm Product used, made or had made
pursuant to Section 3.1(a)(i);

(iii) use, reproduce, and create Derivative Works of the Garnet Product
Software, in whole or in part, solely through Authorized Physical Means, to
(A) develop, build and test new versions of the Garnet Product Software,
(B) develop, build and test any Palm Product that will include or use, in whole
or in part, any Garnet Technology, and (C) develop or provide any services
related to Palm Products;

(iv) distribute the Garnet Product Software (other than the Garnet Development
Environment and PRC Tools), including new instances thereof, in whole or in
part, and Derivative Works thereof, in each case in Object Code form and either
bundled with any Palm Product or on a standalone basis for customer installation
on or use with any Palm Product and pursuant to an end user license agreement
containing terms consistent with and at least as protective of the Garnet
Product Software as are the terms set forth in Exhibit G (Minimum Terms and
Conditions of End User License); and

(v) make, have made, use, reproduce, and distribute the Garnet ROM Image to
third party developers or Palm Partners, solely for the purpose of having such
third party developers or Palm Partners develop or provide software products or
services for use in or with Palm Products or other third party products designed
to operate on or with a version of Garnet Technology to the extent permitted
under Section 3.1(c).

(b) Palm Partners. Licensee shall have the right to authorize any Palm Partner
to exercise Licensee’s rights set forth in Sections 3.1(a), 3.2(a), 3.2(b)(A),
3.2(b)(B) (provided,

 

-12-



--------------------------------------------------------------------------------

however, that in no event shall a Palm Partner be authorized to distribute any
Modified Garnet SDK), 3.3, 3.4(a), 3.4(b) and 3.5 solely in support of
Licensee’s business. Prior to granting any authorization under this
Section 3.1(b) to any of the entities listed on Exhibit Q (Restricted
Contractors), Licensee shall be required to obtain the prior written approval of
ASA (such agreement not to be unreasonably withheld). From time to time,
pursuant to the mutual written agreement of ASA and Palm (such agreement not to
be unreasonably withheld), entities specified on Exhibit Q (Restricted
Contractors) may be removed and entities not specified on Exhibit Q (Restricted
Contractors) may be added.

(c) Garnet ROM Image Restrictions. The following restrictions shall apply with
respect to the exercise by Licensee of its rights under Section 3.1(a)(v):

(i) Licensee shall have the right to distribute copies of the Garnet ROM Image
solely for use by third party developers (including Palm Partners) in developing
or providing software products or services for use in or with Palm Products or
other third party products designed to operate on or with a version of Garnet
Technology, and for no other purpose.

(ii) Each copy of the Garnet ROM Image distributed by Licensee must be
distributed subject to the terms of a written agreement, the terms of which
shall be consistent with and at least as protective of the Garnet ROM Image as
are the terms of the Garnet ROM Image EULA. Licensee shall use commercially
reasonable efforts to have the written agreements be valid and enforceable, and
shall use commercially reasonable efforts to employ signed written agreements in
jurisdictions where Licensee knows click through or other unsigned agreements
are not valid and enforceable.

(iii) Licensee shall not permit the distribution or re-distribution of any
Garnet ROM Image by any third party, including, but not limited to, persons who
license such Garnet ROM Image under the terms of a written agreement, the terms
of which shall be consistent with and at least as protective of the Garnet ROM
Image as are the terms of the Garnet ROM Image EULA.

(d) Header Files Restrictions. Subject to Section 3.2(b), Licensee may
distribute Header Files only as part of the Licensee Development Kit pursuant to
a Licensee Development Kit Agreement. Licensee may grant its developer licensees
a license to use the Header Files solely to develop applications for Palm
Products pursuant to a Licensee Development Kit Agreement, provided that any
such Licensee Development Kit Agreement shall prohibit the developer licensee
from modifying the Header Files or distributing the Header Files in Source Code
form.

(e) Garnet Error Corrections. Within five (5) business days after distributing
to any third party any error correction of the Garnet Product Software developed
by or on behalf of Licensee, Licensee shall deliver such error correction to ASA
in Source Code form together with all related documentation (including
programmer’s notes) (each such correction and its related documentation, a
“Garnet Error Correction”). Each Garnet Error Correction shall be owned
exclusively by ASA and shall be deemed to be a part of the Garnet Product
Software under this Agreement. Licensee will have no obligation to provide ASA
with any Licensee

 

-13-



--------------------------------------------------------------------------------

Garnet Modifications and will own all rights to such Licensee Garnet
Modifications, subject to ASA’s rights in the underlying Garnet Technology;
provided, however, that if Licensee elects to provide any such Licensee Garnet
Modifications to ASA, Licensee will grant ASA a license to such Licensee Garnet
Modifications that is the same in scope and restrictions as the license granted
to Licensee with respect to the Garnet Product Software under this Agreement.

3.2 Garnet SDK.

(a) ASA hereby grants to Licensee a royalty-free, fully paid-up, worldwide,
non-exclusive, perpetual, irrevocable (subject only to ASA’s rights in
Section 17.2), non-sublicensable (except to the extent necessary for Palm
Partners to exercise Licensee’s rights pursuant to Section 3.1(b)),
non-transferable (except as permitted under Section 18.8 (Assignment)) license
under ASA’s Intellectual Property Rights embodied in the Garnet SDK to use and
reproduce the Garnet SDK, solely through Authorized Physical Means, and to
distribute the Garnet SDK in Object Code form (except for such header files as
are required to use the Object Code form of the Garnet SDK and such sample
Source Code as is provided by ASA as part of the Garnet SDK) pursuant to the end
user license agreement set forth in Exhibit S (Pass-Through SDK Terms and
Conditions). Except as expressly authorized in Section 3.2(b), Licensee shall
not make any changes or extensions to the Garnet SDK and shall distribute the
Garnet SDK solely in the form provided by ASA to Licensee. Notwithstanding the
foregoing, and except as set forth in Section 3.2(b), Licensee shall have the
right to publicly distribute new or additional APIs that are proprietary to
Licensee to developers through Licensee’s own software development kit.

(b) Licensee will have the right to: [**] in any manner to [**]; [**] pursuant
to a written license agreement that: (i) is consistent with and at least as
protective [**] as are the terms set forth in Exhibit S (Pass-Through SDK Terms
and Conditions); and (ii) [**]. If Licensee becomes aware of [**] Licensee will
[**]. If such [**] within a reasonable period, Licensee shall [**] Licensee
shall keep and maintain sufficient records to enable Licensee to produce a
report that will contain a reasonable amount of information to enable an
independent third party auditor selected by ASA and reasonably acceptable to
Licensee (the “SDK Auditor”) [**] determine: (x) [**]; (y) whether or not [**];
and (z) whether the [**] comply with the provisions of this Section 3.2(b) [**]
Any such audit shall be performed during Licensee’s normal business hours, no
more frequently than twice per calendar year, and shall be performed in such a
manner as to avoid unreasonable interference with Licensee’s business
operations. Prior to performing such audit, Licensee shall have the right to
require [**] to enter into a written confidentiality agreement with Licensee
protecting the confidential information of [**] and Licensee contained [**][**]
any information obtained in the course of performing the audit other than the
fact that the SDK Auditor has reasonably determined: [**] Should the audit
determine that [**] or [**] and either Licensee agrees or the results of the
arbitration procedure set forth in Section 7.3(d) confirm that such allocation
[**], then Licensee shall bear the expense of such

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-14-



--------------------------------------------------------------------------------

audit and immediately [**] ASA will [**] and Licensee will [**] Upon the written
request of ASA, Licensee will confirm [**] or deny whether [**]. Licensee will
use commercially reasonable efforts to reserve the right to make such a
disclosure [**]

(c) Except as expressly authorized under Section 3.2(b), in no event may [**]
for the Garnet Product Software.

3.3 Garnet Development Environment License. ASA hereby grants to Licensee a
royalty-free, fully paid-up, worldwide, non-exclusive, perpetual, irrevocable
(subject only to ASA’s rights in Section 17.2), non-sublicensable (except to the
extent necessary for Palm Partners to exercise Licensee’s rights pursuant to
Section 3.1(b)), non-transferable (except as permitted under Section 18.8)
license under ASA’s Intellectual Property Rights embodied in the Garnet
Development Environment to use and reproduce the Garnet Development Environment,
solely through Authorized Physical Means, in order to make, develop,
manufacture, test, maintain, and support Palm Products that contain, in whole or
in part, the Garnet Software.

3.4 Garnet Desktop Software.

(a) License. ASA hereby grants to Licensee a royalty-free, fully paid-up,
worldwide, non-exclusive, perpetual, irrevocable (subject only to ASA’s rights
in Section 17.2), non-sublicensable (except to the extent necessary for Palm
Partners to exercise Licensee’s rights pursuant to Section 3.1(b)) license under
ASA’s Intellectual Property Rights embodied in the Garnet Desktop Software to:

(i) distribute the Garnet Desktop Software in Object Code form, in whole or in
part, with any Garnet OS Compatible Product pursuant to an end user license
agreement containing minimum terms consistent with and at least as protective of
the Garnet Desktop Software as are those terms set forth in Exhibit G (Minimum
Terms and Conditions of End User License);

(ii) distribute the Garnet Desktop Software in Object Code form, in whole or in
part, on a stand-alone basis for customer installation on any hardware for use
with any Garnet OS Compatible Product pursuant to an end user license agreement
containing minimum terms consistent with and at least as protective of the
Garnet Desktop Software as are those terms set forth in Exhibit G (Minimum Terms
and Conditions of End User License);

(iii) use the Garnet Desktop Software, in whole or in part, solely through
Authorized Physical Means, in connection with providing any related services to
end users, operators or other licensees of any Garnet OS Compatible Product; and

(iv) sublicense to enterprise end users (“Enterprise Customer”) the right to use
and reproduce the Garnet Desktop Software in Object Code form for the internal
use

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-15-



--------------------------------------------------------------------------------

by their personnel who are end users of Garnet OS Compatible Products or are the
internal technical support personnel of the Enterprise Customer charged with
providing support to the Enterprise Customer for such use or to third parties
providing outsourcing services on the Enterprise Customer’s behalf, but in all
cases solely pursuant to a signed, written agreement with such Enterprise
Customer, with no right to further sublicense (other than to third parties
providing outsourcing services on the Enterprise Customer’s behalf and that have
executed a written agreement with the Enterprise Customer that complies with the
terms of this Section 3.4(a)(iv)); provided that Licensee provides ASA with
written notice identifying the Enterprise Customer within one calendar quarter
after entering into such an agreement and provided the terms of any such
agreement between either Licensee and the Enterprise Customer or the Enterprise
Customer and the third party providing such outsourcing services shall be
consistent with and at least as protective of the Garnet Desktop Applications as
are (i) the terms and conditions Licensee uses for its own software products,
and (ii) the minimum terms and conditions set forth in Exhibit T (Minimum Terms
and Conditions of Enterprise Site License).

(b) Garnet Desktop HotSync Manager.

(i) ASA hereby grants to Licensee a royalty-free, fully paid-up, worldwide,
non-exclusive, perpetual, irrevocable (subject only to ASA’s rights in
Section 17.2), non-sublicensable (except to the extent necessary for Palm
Partners to exercise Licensee’s rights pursuant to Section 3.1(b))license under
ASA’s Intellectual Property Rights embodied in the Garnet Desktop HotSync
Manager to use, modify and create Derivative Works of the Source Code for the
Garnet Desktop HotSync Manager (each such Derivative Work, a “HotSync Manager
Modification”), where such use, modification and creation is done solely through
Authorized Physical Means, and to distribute HotSync Manager Modifications in
Object Code form to end users of Palm Products that incorporate, in whole or in
part, the Garnet Product Software, provided that: (i) no HotSync Manager
Modification may violate the data compatibility requirements defined in
Section 5.3; (ii) Palm will provide to ASA timely reports that summarize Palm’s
quality assurance of any HotSync Manager Modification with respect to those data
compatibility requirements; and (iii) Palm may require end users of Palm
Products that incorporate, in whole or in part, the Garnet Product Software to
install the HotSync Manager Modification to ensure that such Palm Product will
synchronize with the Garnet Desktop Software. If ASA determines that any HotSync
Manager Modification violates the data compatibility requirements defined in
Section 5.3, and Palm agrees with ASA’s conclusion in this matter (or the
dispute resolution process has concluded that such HotSync Manager Modification
violates such data compatibility requirements), Palm shall make all commercially
reasonable efforts to develop and implement an error correction to resolve the
problem and to provide notification of the correction and make such correction
generally available to the public within three (3) months, and where possible
provide notification of the availability of such error correction to registered
users of affected Palm Products. ASA will own all HotSync Manager Modifications
(to which Licensee will have the same license and with respect to which Licensee
will be subject to the same restrictions as are contained in this
Section 3.4(b)), and Palm will deliver to ASA the Source Code and Object Code
for any HotSync Manager Modification within five (5) business days after release
thereof to customers or to end users. Palm and ASA may mutually agree to modify
the Garnet Desktop Software, for example, to make a non-backward compatible
change to the HotSync manager component thereof.

 

-16-



--------------------------------------------------------------------------------

(ii) Licensee will be required to use 7.x as the version number for any HotSync
Manager Modification distributed hereunder. If Licensee exhausts the 7.x version
number, the parties shall discuss in good faith alternate version numbering
requirements for the HotSync Manager Modifications.

(c) Updates to Garnet Desktop Software. ASA acknowledges and agrees that Palm
may from time to time request that ASA update the Garnet Desktop Software under
mutually agreed upon specifications and timing on a professional services basis.
For example, such requests for updates may include a request to modify the
Garnet Desktop Software to enable it to operate with new versions of Microsoft
Windows. In the event of such a request from Palm, ASA shall negotiate with Palm
in good faith the terms and conditions (including timing of performance and
specifications for the work) under which ASA would provide such updates to the
Garnet Desktop Software and, provided after using commercially reasonable
efforts to come to agreement the parties agree upon the scope and timing of such
services, ASA will provide such services at the rates previously negotiated with
Palm under the MPSA. If the parties identify in any Statement of Work relating
to such services that any update to the Garnet Desktop Software developed by ASA
is specific to Palm Products and shall not be distributed by ASA to a third
party for a specified time period, ASA will not distribute such update to any
third party until after the termination of such time period.

(d) Garnet Desktop Software Option. For a period of ten (10) years after the
Operative Date, Licensee shall have the right, in exchange for a one-time
payment of US $3 Million (payable upon the execution of the Garnet Desktop
Source Code License (as defined below) and subject to refund within thirty
(30) days of receipt of the Source Code for the Garnet Desktop Software if such
Source Code fails to meet the acceptance criteria agreed to by the parties in
the Garnet Desktop Source Code License) to receive from ASA the Source Code for
the Garnet Desktop Software. If Licensee notifies ASA that it wishes to exercise
such option, the parties will negotiate in good faith the terms of a source code
license agreement (the “Garnet Desktop Source Code License”) that permits
Licensee to use the Source Code for the Garnet Desktop Software to the same
extent Licensee is authorized to use, and subject to comparable rights, licenses
and restrictions (including, without limitation, compatibility obligations)
imposed upon Licensee’s use of, the Garnet Technology under the terms of this
Agreement.

(e) Mac OS Desktop Software. Licensee shall have the same rights and licenses
hereunder with respect to the latest release of the PS Desktop Software (as
defined in the SARSLA) available as of the Effective Date for the Macintosh
operating system (“Mac OS Desktop”) that is in Palm’s possession as of the
Effective Date as are granted to Licensee in Section 3.4(a). Licensee
acknowledges and agrees that the Mac OS Desktop is provided “AS IS,” and ASA
shall have no obligation to re-deliver to Palm the Mac OS Desktop.

3.5 Documentation. ASA hereby grants to Licensee a royalty-free, fully paid-up,
worldwide, non-exclusive, perpetual, irrevocable (subject only to ASA’s rights
in Section 17.2), non-sublicensable (except to the extent necessary for Palm
Partners to exercise Licensee’s rights pursuant to Section 3.1(b)) license:
(a) to use, reproduce and create Derivative Works of the Garnet Documentation,
solely through Authorized Physical Means, to develop, build and test any Palm
Product that will include or use, in whole or in part, any Garnet Technology;
(b) to distribute the Garnet End-User Documentation (including localized foreign
language versions thereof and other Derivative Works thereof) to the end user of
any Palm Product that incorporates all or any portion of the Garnet Product
Software or Garnet Desktop Software.

 

-17-



--------------------------------------------------------------------------------

3.6 Garnet Third-Party Software.

(a) Continued Rights. Until midnight PST on the day before the first anniversary
of the Acceptance Date (the “Cut-Off Date”), Licensee will continue [**] with
respect to the Garnet Third-Party Software (and documentation for the Garnet
Third-Party Software) subject to the restrictions with respect to the Garnet
Third-Party Software (and documentation for the Garnet Third-Party Software) set
forth in the SARSLA; [**]. Licensee will (i) reimburse ASA at a rate of US [**]
per-unit basis for any fees or royalties payable by ASA to the providers of the
Garnet Third-Party Software [**] attributable to the exercise by Licensee of
such rights between December 4, 2006 and the Cut-Off Date and (ii) provide to
ASA information that is reasonably necessary (but in no event broader than the
information Licensee is required to provide under the SARSLA) for ASA to
calculate such amounts. Licensee shall [**] as a direct result of [**] and
(ii) [**] entered into by or based on [**] provided that Licensee is [**]
Attached as Exhibit E (Garnet Third-Party Software) is a list setting forth, to
the best of ASA’s knowledge, [**] (provided, however, that ASA will have no
obligation to disclose to Licensee any confidential term, [**]). All licenses to
software of ACCESS Co., Ltd., whether or not such software is delivered as a
part of the Garnet Product Software, shall be [**] A complete list of all such
software that is customarily delivered as part of the Garnet Technology as
provided by ASA to Licensee is attached hereto as Exhibit F (ACCESS Software).
[**]

(b) Java Software. Licensee shall at all times adhere to the guidelines for use
of the logo known as the “Java Powered Logo” as such guidelines are communicated
by ASA to Licensee from time to time. [**]

3.7 Prohibition on Open Sourcing.

(a) At no time during [**] following the Acceptance Date shall ASA sell, offer
to sell, license or distribute as Open Source Software all or substantially all
of the Garnet Software, or sell, offer to sell, license or distribute as Open
Source Software all or substantially all of the Garnet Software code for any
feature, functionality, library, module or component of the Garnet Software;
provided, however, that ASA shall not be restricted and may from time to time
use fragments or lines of code (provided that such fragments or lines of code
shall not themselves constitute a material portion of such feature,
functionality, library, module or component) of the Garnet Software in building
other software, which permitted fragments or lines of code may be sold, offered
for sale, licensed or distributed as Open Source Software without restriction.

(b) Subject to Section 3.7(a), during [**] following the Acceptance Date, ASA
shall distribute or otherwise disclose the Garnet Software, in whole or in part,
solely to

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-18-



--------------------------------------------------------------------------------

third parties who are subject to written obligations of confidentiality at least
as protective of the Garnet Software as are the protections set forth in the ASA
technical non-disclosure agreement, a copy of which is attached as Exhibit J
(ASA Technical Non-Disclosure Agreement); provided, however, that any such third
party shall at a minimum be subject to written obligations of confidentiality
with respect to the Garnet Software that are reasonably restrictive.

(c) If ASA breaches the restrictions in Section 3.7(a) or Section 3.7(b), Palm
shall be entitled to a one-time payment of [**] as Palm’s sole and exclusive
remedy. ASA shall pay such amount to Palm within thirty (30) days of the date on
which ASA agrees (or the dispute resolution process has concluded) that ASA has
breached the restrictions in Section 3.8(a) or Section 3.8(b). Notwithstanding
anything to the contrary herein, in no event will such payment terminate or
otherwise affect the licenses granted to Licensee under this Agreement, which
licenses shall continue in full force and effect in accordance with their terms.

(d) Licensee will not (i) modify the Garnet Software, nor combine the Garnet
Software with any other software, in any manner that would convert a material
portion of the Garnet Software into Open Source Software or (ii) convert a
material portion of Garnet Software code for any feature, functionality,
library, module or component of the Garnet Software as Open Source Software;
unless such material portion of the Garnet Software code in (i) above or such
material portion of such feature, functionality, library, module or component of
the Garnet Software in (ii) above has already been converted into Open Source
Software by or for ASA or with ASA’s approval.

(e) Attached as Exhibit K (ASA Open Source Software) is a complete list of any
Garnet Software code that ASA believes it may have already used in a manner
which would subject such Garnet Software code to the requirements of any Open
Source Software license. In no event shall the sale, offering for sale,
licensing or other distribution of such Garnet Software code by ASA be deemed to
be a violation of Section 3.7(a).

(f) Attached as Exhibit L (Palm Open Source Software) is a complete list of any
software Palm incorporates or has incorporated into Palm Products that Palm
believes it may have already used in a manner which would subject any Garnet
Software code to the requirements of any Open Source Software license. In no
event shall the sale, offering for sale, licensing or other distribution of such
Garnet Software code by Palm be deemed to be a violation of Section 3.7(d).

3.8 Operation of License. The provisions of the Section 3 shall not become
operative until the Operative Date. Until the Operative Date, the sole and
exclusive license granted by ASA to Licensee under this Agreement is the license
set forth in Section 6.4. For the avoidance of doubt, with respect to a Palm
Product, the licenses in this Section 3 granted under ASA’s Intellectual
Property Rights shall not apply to any software, hardware or other technology in
such Palm Product other than the Garnet Technology and Derivative Works thereof
created pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-19-



--------------------------------------------------------------------------------

4. General Rights and Restrictions

4.1 No Reverse Engineering. Licensee shall not reverse compile, disassemble or
otherwise attempt to derive the Source Code to any portion of the Garnet
Technology provided by ASA solely in Object Code form. In addition, Licensee
shall not authorize any third party to reverse compile, disassemble or otherwise
attempt to derive the Source Code to any portion of the Garnet Technology.

4.2 Source Materials. Licensee shall have no right to disclose any Source
Materials to any third party except to Palm Partners pursuant to Section 3.1(b),
and only if such Palm Partner is bound by non-disclosure obligations at least as
protective of ASA as Licensee’s obligations under Section 14.

4.3 Applicability to Open Source Software. Notwithstanding anything herein to
the contrary, the restrictions on use, modification, reproduction and
distribution do not apply to any portion of the Garnet Technology that is Open
Source Software or documentation for Open Source Software. Licensee’s rights and
obligations with respect to such Garnet Technology shall be as set forth in the
applicable license for such Open Source Software, which shall be identified
either in the documentation provided for such Garnet Software or in the header
files for such Garnet Software.

4.4 No Other Licenses. Except as specifically set forth in this Agreement, no
other licenses are granted by ASA to Licensee or Licensee to ASA, by
implication, estoppel or otherwise.

4.5 End-User Licensing. Licensee agrees that: (a) each copy of the Garnet
Software distributed by Licensee hereunder to an end user will be accompanied by
a copy of Licensee’s standard end user software license; (b) the terms of such
license will be drafted so as to apply to the Garnet Software and shall be at
least as protective of the Garnet Software as are the terms and conditions
Licensee uses for its own software products that are not licensed as Open Source
Software; and (c) if such Garnet Software is contained in or is intended for use
with a Garnet OS Compatible Product, such license will contain minimum terms
consistent with and at least as protective as those terms set forth in Exhibit G
(Minimum Terms and Conditions of End User License). Licensee agrees to include
in such terms and conditions for use of the Garnet Software outside of the
United States any country-specific provisions reasonably needed to comply with
the foregoing, and agrees to use its commercially reasonable efforts to enforce
the terms and conditions applicable to the Garnet Software contained in such
license.

4.6 Breach by Contractors or Subsidiaries. If any Palm Partner or any Subsidiary
of Licensee fails to comply with any applicable terms and conditions of this
Agreement, Licensee shall be liable for any damages incurred by ASA to the same
degree that Licensee would be responsible for such damages if Licensee had
breached this Agreement. With respect to Palm Partners and Licensee
Subsidiaries, Licensee will enforce the terms and conditions required under this
Agreement and will promptly notify the breaching entity of any breach. If a Palm

 

-20-



--------------------------------------------------------------------------------

Partner or Subsidiary of Licensee fails to cure any breach within thirty
(30) days after such notice, then Licensee shall terminate the rights granted to
such Palm Partner or Licensee Subsidiary under this Agreement unless otherwise
agreed by ASA in writing.

4.7 Inspection Rights. Licensee agrees to use all commercially reasonable
efforts to secure for itself the right to inspect the books, records and
facilities of any Palm Partners that Licensee authorizes under Section 3.1(b) or
Permitted Third Parties relating to the manufacture of any Palm Product that
contains the Garnet Technology, to ensure the implementation of appropriate
security procedures to protect ASA’s Confidential Information. In no case shall
Palm secure lesser rights relating to the Garnet Technology than that which Palm
secures for any of its own technology. Licensee will exercise such rights in the
event of an audit under Section 14.4(d) and will deliver the results of such
inspection to the ASA Auditor (as defined in Section 14.4(d)) as part of the
Source Materials Use Report (as defined in Section 14.4(d)).

5. Compatibility Testing, Branding & Private Label Products

5.1 Palm Product Compatibility. If any instantiation of an application is
capable of using the Garnet Product Software in order to execute, and such
instantiation runs on a particular Palm Product using the Garnet Product
Software in whole or in part, such Palm Product (each a “Garnet OS Compatible
Product”) must meet the compatibility requirements as specified below (“Palm OS
API Compatibility”).

(a) Licensee will be required to use 5.6.x as the version number for any portion
of the Garnet Product Software contained in any Garnet OS Compatible Product. In
the event Licensee exhausts the 5.6.x version number, the parties shall discuss
in good faith alternate version numbering for the portion of the Garnet Product
Software contained in any Garnet OS Compatible Product.

(b) Licensee will ensure that Garnet OS Compatible Products pass the Garnet Test
Harness, except for: (i) written exceptions that are then in effect; and
(ii) agreed upon exceptions as noted in Exhibit M (Exceptions to Palm OS API
Certification). All such exceptions will remain in force so long as the licenses
granted in this Agreement remain in effect. The parties may propose changes to
this requirement, as has been the practice in the past. Such changes will
require the written consent of both parties, which neither party will
unreasonably withhold. Any new APIs issued by ASA may not be made part of the
Garnet Test Harness for compatibility certification purposes without Palm’s
prior written consent. The Garnet Test Harness may be changed (other than for
the purpose of making routine bug fixes that have no effect on compliance) only
by written consent of Palm and ASA.

(c) Licensee will be required to have each Garnet OS Compatible Product
certified for Palm OS API Compatibility. However, Licensee will be authorized to
self-certify Garnet OS Compatible Products for Palm OS API Compatibility
provided that it does so in good faith and provides copies of the test results
to ASA promptly after completion. ASA has the right to confirm any such
self-certification; provided, however, that Licensee shall not have any
obligation to delay shipment of any Garnet OS Compatible Product pending
completion by ASA of any such confirmation. Licensee will provide ASA with all
necessary hardware and software (in Object Code only) to confirm such
self-certifications. With respect to any Garnet OS

 

-21-



--------------------------------------------------------------------------------

Compatible Product that is provided to any carrier, Licensee shall perform such
self-certification, and will deliver the results of such self-certification to
ASA, prior to Licensee providing such Garnet OS Compatible Product to the
carrier for final certification or, if earlier, for commercial distribution.

5.2 Remedial Plans for Palm Products.

(a) Smartphones. If any Garnet OS Compatible Product that is a smartphone fails
to pass any compatibility confirmation performed by ASA under Section 5.1(c),
and Licensee agrees that such Garnet OS Compatible Product has failed (or the
dispute resolution process has concluded that such Garnet OS Compatible Product
has failed), Licensee shall be subject to the following:

(i) Licensee shall make all commercially reasonable efforts to develop and
implement an error correction to correct the incompatibility prior to Licensee
providing such Garnet OS Compatible Product to a carrier for final certification
or, if earlier, for commercial distribution; provided, however, that Licensee
shall not have any obligation to delay shipment of any Garnet OS Compatible
Product pending completion and implementation of such error correction.

(ii) If Licensee is not able to develop and implement an error correction as
specified in Section 5.2(a)(i), Licensee shall develop an error correction to
correct the incompatibility and shall provide the error correction within six
(6) months to the carrier through customary processes for implementation by the
carrier. Licensee’s obligations to correct the incompatibility for such Garnet
OS Compatible Product shall end with the provision of the correction to the
carrier and Licensee’s use of all commercially reasonable efforts to request and
persuade the carrier to implement such error correction as promptly as possible.

(iii) Licensee agrees that, in any event, it shall include that correction in
the next new product release, where new product is defined as any product which
arises from a separate development cycle from the original incompatible product.

(b) Handhelds. If any Garnet OS Compatible Product that is a handheld (but is
not a smartphone) fails to pass any compatibility confirmation performed by ASA
under Section 5.1(c), and Licensee agrees that such Garnet OS Compatible Product
has failed (or the dispute resolution process has concluded that such Garnet OS
Compatible Product has failed), Licensee shall be subject to the following:

(i) Licensee shall make all commercially reasonable efforts to develop an error
correction to correct the incompatibility and shall provide notification of the
error correction and make such correction generally available to the public
within three (3) months, and where practical provide notification of the
availability of such error correction to registered users of such Garnet OS
Compatible Product; provided, however, that Licensee shall not have any
obligation to delay shipment of any Garnet OS Compatible Product pending
completion and implementation of such error correction.

(ii) Licensee’s obligations to correct the incompatibility for such Garnet OS
Compatible Product shall end with the provision of the correction to the general
public and, where practical, providing notification of the availability of such
error correction to registered users of such Garnet OS Compatible Product.

 

-22-



--------------------------------------------------------------------------------

(iii) Licensee agrees that, in any event, it shall include that correction in
the next new product release, where new product is defined as any product which
arises from a separate development cycle from the original incompatible product.

(c) Technical Assistance from ASA. If any Garnet OS Compatible Product fails to
pass any compatibility confirmation performed by ASA under Section 5.1(c) and
Licensee agrees that such Garnet OS Compatible Product has failed (or the
dispute resolution process has concluded that such Garnet OS Compatible Product
has failed), and Licensee is unable to correct the applicable error after using
all commercially reasonable efforts to do so, Licensee may obtain technical
assistance from ASA with respect to such incompatibility issue for a fee
pursuant to a mutually-agreed professional services agreement. If ASA agrees to
perform such professional services, Licensee’s obligations hereunder to correct
the incompatibility shall be suspended until the parties either jointly develop
a correction or agree that such a correction is infeasible; provided that if ASA
develops a practicable, functionally equivalent solution that that is not
detrimental to Licensee’s users or business, that can be implemented on a
commercially reasonable basis, and Licensee elects not to implement such a
solution, Licensee’s obligation hereunder to correct the incompatibility shall
no longer be suspended. If ASA does not agree to perform such professional
services, or is unable to adequately correct the incompatibility, Licensee shall
no longer be obligated to correct such incompatibility.

5.3 Data Compatibility.

(a) In addition to compatibility with the Garnet Test Harness, for any Palm
Product which synchronizes PIM data using the HotSync protocol for the Garnet
Desktop Software, or which Licensee represents to customers as being compatible
with Garnet Desktop Software (each such Palm Product, a “Desktop-Compatible
Product”), such Desktop-Compatible Product must satisfy the following data
compatibility requirements (and no other data compatibility requirements will
apply): [**] Notwithstanding the foregoing, the parties acknowledge that
exceptions have been granted to this requirement, and agree to the following:

(i) [**]

(ii) [**]

(b) Should any Desktop-Compatible Product with a first commercial ship date that
occurs after the first anniversary of the Acceptance Date fail to meet the
foregoing data compatibility requirements, and Palm agrees that such
Desktop-Compatible Product has failed (or the dispute resolution process has
concluded that such Palm Product has failed), then with respect to such
Desktop-Compatible Product, Palm shall be subject to the remedial plan described
in Section 5.2(b).

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-23-



--------------------------------------------------------------------------------

5.4 Application Compatibility. The parties will use commercially reasonable
efforts to identify in writing, no later than ninety (90) days after the
Acceptance Date, no more than twenty (20) applications, which list can change
only by mutual agreement, on which the parties will use commercially reasonable
efforts to agree to conduct compatibility tests from time to time in the
ordinary course as regards major functions, and to share such results in a
consultative manner to seek fixes, etc. However, failures of such applications
to launch and perform their major functions will not be deemed a compatibility
failure for either party for the purposes of this Agreement.

5.5 Branding by Palm.

(a) The parties hereby agree that Exhibit N (Frozen Branding Guidelines)
contains a copy of all trademark and branding guidelines (the “Frozen Branding
Guidelines”) that shall apply to any Garnet OS Compatible Product. The parties
agree that Licensee shall be required to use either ASA’s then-current mark, or
alternatively, at Licensee’s sole discretion, shall have the right to use the
term “Palm OS by ACCESS” to brand and refer to the Garnet Software subject to
Licensee’s compliance with the Frozen Branding Guidelines. Any change to the
Frozen Branding Guidelines shall be made solely upon the mutual written
agreement of the parties, except for changes that are required to comply with
changes in applicable law or governmental regulations.

(b) With respect to all Garnet OS Compatible Product for which the Garnet
Software provides the primary user interface (“Stage 1 Garnet Products”),
Licensee shall conform to the Frozen Branding Guidelines.

(c) With respect to all Garnet OS Compatible Product other than Stage 1 Garnet
Products, Licensee must comply with the Frozen Branding Guidelines on all splash
screens, “Read Me” files, “About” files, copyright and trademark notices, “Help”
files, user documentation, web site usage, and marketing collateral, but not on
any hardware or packaging.

(d) With respect to all Garnet OS Compatible Products (i.e., whether or not a
Stage 1 Garnet Product), ASA shall have the right to require Palm to update any
reference to the then-current corporate name of the ASA and/or ACCESS entity
that is the licensor of the Garnet Technology (e.g., “Palm OS powered by
ACCESS”), which update shall be implemented as soon as reasonably practicable in
Palm Products manufactured after Palm receives notice of such update; provided
that Licensee shall not be obligated to recall or revise any Palm Products
previously manufactured.

(e) ASA shall have the one-time right, at any time up to and including May 23,
2007, to update the graphical treatment of its logo.

(f) Commencing on the Acceptance Date, the Frozen Branding Guidelines will be
the only trademark and branding guidelines that apply prospectively to Palm
Products that include, in whole or in part, any Garnet Technology and all
previous trademark and branding guidelines (including the existing ASA
Compatibility Trademark Program document) will no longer apply to such Palm
Products.

 

-24-



--------------------------------------------------------------------------------

(g) Notwithstanding the branding requirements set forth in this Section 5.5,
Licensee and Palm Partners shall have the right to refer indefinitely to all
Palm Products that include, in whole or in part, the Garnet Technology and pass
Palm OS API Compatibility as “Palm OS compatible” and “compatible with Palm OS.”

5.6 Compatibility Requirements for Branding by ASA.

(a) Subject to Section 17.4, ASA and its licensees shall have the right to refer
indefinitely to any ASA software that passes Palm OS API Compatibility (“ASA
Compatible Software”) as “Palm OS compatible” and “compatible with Palm OS.”

(b) ASA will ensure that ASA Compatible Software passes the Garnet Test Harness,
except for (i) written exceptions that are then in effect; and (ii) agreed upon
exceptions as noted in Exhibit M (Exceptions to Palm OS API Certification). All
such exceptions will remain in force so long as the licenses granted in this
Agreement remain in effect. The parties may propose future changes to this
requirement. Such changes will require the written consent of both parties,
which neither party will unreasonably withhold.

(c) ASA will be required to have all ASA Compatible Software certified for Palm
OS API Compatibility. However, ASA will be authorized to self-certify ASA
Compatible Software for Palm OS API Compatibility provided that it does so in
good faith. ASA shall provide copies of the test results for any such
self-certification to Palm promptly after receipt of any request for such
results from Palm.

(d) If any ASA Compatible Software fails to pass such Palm compatibility
confirmation, and ASA agrees that such ASA Compatible Software has failed (or
the dispute resolution process has concluded that such ASA Compatible Software
has failed), ASA shall be subject to the following:

(i) ASA shall make all commercially reasonable efforts to develop an error
correction to correct the incompatibility and shall provide notification of the
error correction and shall provide such error correction to its licensees of
such ASA Compatible Software within three (3) months; provided, however, that
ASA shall not have any obligation to delay shipment of any ASA Compatible
Software pending completion and implementation of such error correction.

(ii) ASA’s obligations to correct the incompatibility for such ASA Compatible
Software shall end with the provision of the correction to such licensees and
ASA’s use of all commercially reasonable efforts to request and persuade each
such licensee to implement such error correction as promptly as possible.

(iii) ASA agrees that, in any event, it shall include that correction in the
next new product release, where new product is defined as the next point release
or new version of the product.

 

-25-



--------------------------------------------------------------------------------

(e) Failure of ASA to meet the foregoing obligations to correct
incompatibilities with respect to any particular ASA Compatible Software shall
result in suspension of ASA’s license to refer to such product as “Palm OS
compatible” or “compatible with Palm OS” until such incompatibilities are
corrected or a new version of the ASA Compatible Software is released that is
compatible.

(f) Except as expressly set forth in this Section 5.6, ASA’s rights with respect
to any trademarks, service marks, brands and domain names governed by the
Amended and Restated Trademark License Agreement entered into between ASA and
Palm Trademark Holding Company, LLC effective as of May 24, 2005 shall be solely
as specified under such Amended and Restated Trademark License Agreement.

5.7 Exception to Compatibility and Branding Requirements. For the avoidance of
doubt, the parties acknowledge and agree that the compatibility and branding
requirements of Sections 5.1 through 5.5 shall not apply to any Palm Product
that is not a Garnet OS Compatible Product.

5.8 Compromised Palm Products. Licensee shall not be required to meet the
compatibility requirements set forth in this Section 5 in the case of a Palm
Product which has been modified, hacked into or otherwise compromised by a third
party acting without the authority of Licensee so as to circumvent Licensee’s
protections from preventing a particular application from running on such Palm
Product.

5.9 Disputes Regarding Compatibility. In the event of any Dispute regarding the
compatibility requirements imposed under this Section 5, prior to the
commencement of any attempt to resolve the dispute through the dispute
resolution procedures specified in Section 18.5, members of the technical staff
of the parties will work together in good faith to resolve such Dispute for a
period of no more than fifteen (15) days.

5.10 Trademark License to ASA Trademarks.

(a) Subject to the terms and conditions of this Agreement and, so long as any
ASA Trademark is a Palm Mark (as such term is defined in the Trademark
Agreements), solely in accordance with the Trademark Agreements, ASA hereby
grants to Licensee a limited, perpetual, non-exclusive, non-transferable (except
as specified in Section 18.8), fully-paid, royalty-free license to use the ASA
Trademarks (i) on any Palm Products which incorporate any Garnet Technology (or
any Derivative Works thereof), in whole or in part, and that are in compliance
with the compatibility and branding provisions set forth in this Section 5 and
(ii) in connection with the distribution, promotion, marketing, permitted end
user licensing and sale of such Palm Products. Any use by Licensee of the ASA
Trademarks in conjunction with the distribution, promotion and marketing of Palm
Products shall be in accordance with Section 5.5. The foregoing license shall
remain in effect notwithstanding any change by ASA to its branding of the Garnet
Technology.

(b) Notwithstanding the foregoing, Licensee shall have exclusive use of the
color blue in the Palm Powered Logo, even as to ASA.

 

-26-



--------------------------------------------------------------------------------

(c) Licensee agrees that the overall quality of any Garnet OS Compatible Product
(or any Palm Products that contains any portion of the Garnet Technology and in
connection with which Licensee uses any ASA Trademark under Section 5.10(a)) and
all related advertising, promotional and other related uses of the ASA
Trademarks shall be consistent with industry standards, and shall in no event be
lower than a reasonable standard of quality. Licensee agrees to provide such
assistance as is reasonably necessary to facilitate ASA’s quality control with
respect to Garnet OS Compatible Products (or any Palm Products that that
contains any portion of the Garnet Technology and in connection with which
Licensee uses any ASA Trademark under Section 5.10(a)). ASA shall have the right
to receive free samples of all such advertising and promotional materials for
such Garnet OS Compatible Products (or any Palm Products that that contains any
portion of the Garnet Technology and in connection with which Licensee uses any
ASA Trademark under Section 5.10(a)), and up to five (5) royalty-free sample
production units of each Garnet OS Compatible Product (or any Palm Products that
that contains any portion of the Garnet Technology and in connection with which
Licensee uses any ASA Trademark under Section 5.10(a)) and related documentation
on which such ASA Trademarks are used to ensure that the quality associated with
the ASA Trademarks is maintained. Licensee shall use commercially reasonable
efforts to comply with all reasonable requests from ASA to correct any
deficiencies with the foregoing requirements in this Section 5.10(c).

5.11 Bluetooth SIG Certification. For any Palm Products which include the PS
Bluetooth II Software, Licensee shall be responsible for obtaining certification
for such PS Bluetooth II Software under the then current certification criteria
promulgated by Bluetooth SIG, Inc., an entity devoted to developing, publishing
and promoting the Bluetooth short-range wireless specification, (“Bluetooth SIG
Certification”). Licensee shall not release any such Palm Products unless and
until Licensee obtains all applicable Bluetooth SIG Certifications (other than
certifications which have already been obtained by ASA for the PS Bluetooth II
Software).

5.12 Private Label Products. Licensee will be authorized to develop or
manufacture (or have manufactured on Licensee’s behalf) Palm Products that
contain the Garnet Technology, in whole or in part, for distribution and sale
throughout the world by any Permitted Third Party under such Permitted Third
Party’s (and not Licensee’s) brand or co-branded with Licensee’s brand; provided
however, that any such Palm Product shall comply with the same terms and
conditions as apply to any other Palm Product that contains the Garnet
Technology (whether in whole or in part), including, without limitation, the
branding requirements set forth herein.

6. Delivery of Garnet Technology

6.1 Delivery and Acceptance.

(a) Delivery. ASA will use commercially reasonable efforts to deliver to Palm
within five (5) business days after the Effective Date a complete copy of each
of the items identified in Exhibit A (ASA Deliverables) (collectively, the
“Deliverables”) in the format (i.e., Source Code or Object Code) specified in
Exhibit A (ASA Deliverables). ASA will deliver to Palm written notice when ASA
reasonably believes it has completed such delivery (the “Delivery Notice”).

 

-27-



--------------------------------------------------------------------------------

(b) Acceptance.

(i) During the period commencing on date of the Delivery Notice and ending
twenty-two (22) contiguous business days (excluding official Palm company
holidays) thereafter (the “Acceptance Period”), Palm may, pursuant to the
license granted in Section 6.4, perform whatever acceptance tests on the
Deliverables it may wish to confirm the Deliverables comply with the Acceptance
Criteria. The parties may extend the Acceptance Period upon mutual written
agreement, with consent to any such extension to be at each party’s sole and
absolute discretion.

(ii) During the Acceptance Period, ASA will use commercially reasonable efforts
to provide to Palm all training and support necessary for Palm to conduct the
acceptance testing contemplated by Section 6.1(b)(i). Such training and support
shall be provided in accordance with Section 9, and shall be subject to and
count toward the limitations set forth in Section 9.2.

(iii) On or prior to the last day of the Acceptance Period, Palm shall provide
written notice to ASA stating whether Palm accepts or rejects the Deliverables
delivered by ASA under Section 6.1(a) and 6.1(c)(ii) (any such notice in which
Palm rejects the Deliverables shall be referred to herein as a “Final Rejection
Notice”).

(iv) If Palm provides a Final Rejection Notice, then this Agreement shall be
deemed null and void and of no effect ab initio. If Palm fails to provide a
Final Rejection Notice by 5:00 p.m. PST on the last day of the Acceptance
Period, then Palm shall be deemed to have rejected the Deliverables.

(v) In no event shall acceptance by Palm of the Deliverables delivered by ASA
under Section 6.1(a) be deemed to waive or limit Licensee’s warranty rights
under Section 12.1(a).

(c) Corrupt or Missing Deliverables.

(i) During the Acceptance Period, Palm shall review the Deliverables to confirm
that all Deliverables have been delivered by ASA, that each item was delivered
in the specified format and that any software files contained in the
Deliverables are not corrupt. If Palm discovers during the Acceptance Period
that any Deliverable has not been delivered by ASA, that any item has been
delivered in the wrong format, or that any software file that was delivered is
corrupt, Palm shall notify ASA in writing of the deficiencies on or prior to the
last day of the Acceptance Period (a “Deficiency Notice”).

(ii) ASA will use commercially reasonable efforts to deliver to Palm within two
(2) business days after receipt of a Deficiency Notice: (1) any Deliverable that
ASA failed to deliver initially that is identified in the Deficiency Notice,
(2) any Deliverable, in the correct format, that was delivered in the wrong
format initially and that is identified in the Deficiency Notice, and (3) any
software, in an uncorrupted format, of any corrupt software file that was
delivered initially and that is identified in the Deficiency Notice.

 

-28-



--------------------------------------------------------------------------------

(d) Sole and Exclusive Remedy. If ASA fails to deliver to Palm the Deliverables
as required under this Section 6.1, Licensee’s sole and exclusive remedy shall
be to reject the Deliverables in accordance with Section 6.1(b). The dispute
resolution procedures set forth in this Agreement shall not apply to any dispute
regarding whether ASA has fulfilled its obligations to deliver the Deliverables
under Section 6.1.

6.2 No Obligation to Use. ASA acknowledges that Licensee shall have no
obligation under this Agreement to incorporate any Garnet Technology in any
Licensee products or otherwise distribute any Garnet Technology.

6.3 Method of Delivery. ASA may, in its sole discretion, make deliveries of the
Deliverables via secure FTP site or other reasonable electronic transmission.
The parties will reasonably cooperate to select a method of delivery that will
avoid or otherwise minimize taxes and other expenses incurred by the parties.

6.4 Limited License During Acceptance Period. During the period beginning on the
date of the Delivery Notice and ending on the Operative Date (as defined below),
ASA hereby grants to Palm a royalty-free, non-exclusive, non-sublicensable,
non-transferable limited license under ASA’s Intellectual Property Rights in the
Deliverables internally to use, reproduce, build and test the Deliverables
solely to the extent necessary for Palm to determine whether Palm wishes to
accept the Deliverables.

7. Consideration

7.1 License Fee. In consideration of the rights and licenses granted by ASA to
Licensee hereunder and under the MPLA Amendment, Palm shall pay to ASA a fully
paid-up, one-time license fee of forty-four million United States dollars (US
$44,000,000) (the “License Fee”), in accordance with the following schedule:

(a) twenty-two million United States dollars (US $22,000,000) shall be due and
payable within five (5) business days of the Effective Date (provided, however,
that if Palm provides ASA with a Final Rejection Notice pursuant to
Section 6.1(b), then ASA shall refund the portion of the License Fee already
paid by Palm within two (2) business days after ASA’s receipt of such Final
Rejection Notice); and

(b) twenty-two million United States dollars (US $22,000,000) shall be due on
the Acceptance Date and payable up to five (5) business days after the
Acceptance Date (the date of receipt by ASA of such payment, the “Operative
Date”). ASA will promptly provide written confirmation of receipt of each
payment made under this Section 7.1.

7.2 Allocation of Payments. The parties agree that the Licensee Fee shall be
allocated among Palm, Palm Ireland, and ASA as follows: (a) eighty percent
(80%) of the Licensee Fee shall be paid by Palm to ASA; and (b) twenty percent
(20%) of the Licensee Fee shall be paid by Palm Ireland to ASA. Each such
payment shall be made pursuant to the banking instructions provided by ASA.

7.3 Payments in Event of Acceptance Delays. If the Acceptance Date does not
occur prior to the end of the Contract Year (as defined in the SARSLA) that
began on December 3,

 

-29-



--------------------------------------------------------------------------------

2005, Palm shall make the required royalty payments under the SARSLA until the
Acceptance Date occurs (if ever); provided, however, that any such royalty
payment obligations shall be deemed satisfied upon receipt by ASA of the License
Fee under Section 7.1(b) above.

7.4 Most Favored Licensee.

(a) Obligation. If at any time during [**] years following the Effective Date:
(i) ASA enters into an agreement or set of agreements in a single transaction
with a third party (other than an ASA Affiliate solely for use by such ASA
Affiliate) that is Similarly Situated to Palm pursuant to which ASA grants to
such third party a license to the Garnet Technology and a license under all of
the patents defined under the MPLA (as amended by the MPLA Amendment) as the
PalmSource Patents, which licenses are of Substantially the Same Scope as the
licenses granted to Palm under this Agreement and the MPLA (as amended by the
MPLA Amendment), and (ii) the terms of such agreement are, taken as a whole,
More Favorable Terms than those set forth in this Agreement and the MPLA (as
amended by the MPLA Amendment), then ASA shall so notify Palm, and offer such
terms to Palm. If Palm accepts such terms, the parties shall amend the
applicable provisions of this Agreement and the MPLA (as amended by the MPLA
Amendment) to reflect such new terms.

(b) Clarifications. For clarity purposes, the parties acknowledge and agree that
only those third party licenses: (i) that are granted after the Effective Date;
(ii) where one of the More Favorable Terms is the fee to be paid; (iii) that are
not granted on a royalty-based structure or on any payment basis other than on a
fully-paid up license for a single upfront license fee payable in one or a few
payments; and (iv) where the price of such upfront payment(s) with respect
solely to the licensed rights to the PalmSource Patents and the Garnet
Technology is less than forty-four million United States dollars (US
$44,000,000) will trigger the obligations and rights imposed or conferred under
this Section 7.4.

(c) Audit. During the first thirty (30) months following the Effective Date, ASA
shall keep and maintain sufficient records to enable it to produce a report that
will contain a reasonable amount of information to enable an independent third
party auditor selected by Palm and reasonably acceptable to ASA (the “Auditor”)
to determine whether or not ASA has entered into any agreement meeting the
requirements of Section 7.4(a) (the “Report”), and that the parties hereby agree
that the Report shall contain the information set forth on Exhibit O (Most
Favored Licensee Report); provided, however, that in no event shall the Report
contain information that identifies any third party. Any such audit shall be
performed during ASA’s normal business hours, no more frequently than twice per
calendar year, and shall be performed in such a manner as to avoid unreasonable
interference with ASA’s business operations. Prior to performing such audit, ASA
shall have the right to require the Auditor to enter into a written
confidentiality Agreement with ASA protecting the confidential information of
any third party and ASA contained in the Report and prohibiting the Auditor from
disclosing to Palm any

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-30-



--------------------------------------------------------------------------------

information obtained in the course of performing the audit other than the fact
that there is a license that the Auditor has reasonably determined meets the
requirements of Section 7.4(a). Should the audit uncover any third party
agreement meeting the requirements of Section 7.4(a), and either ASA agrees or
the results of the arbitration procedure outlined in Section 7.4(d) confirm that
such third party agreement meets such requirements, then ASA shall bear the
expense of such audit, in addition to whatever remedies Palm may have pursuant
to this Agreement for such noncompliance.

(d) Binding Arbitration. If the parties are unable to agree on whether [**] a
third party agreement meets the requirement of Section 7.4(a) (or to the
substance of the terms that would rectify an imbalance of value between the
licenses), the parties shall resolve such dispute exclusively and finally by
arbitration. Such arbitration will be conducted between the Auditor as Palm’s
representative and ASA by the American Arbitration Association (“AAA”) in Santa
Clara, California and will be initiated and conducted in accordance with the
Commercial Arbitration Rules of the AAA, as such rules are in effect on the date
of delivery of a demand for arbitration. In any arbitration arising under
Section 3.2(b), in no event shall ASA have the right to obtain any records,
documents or materials disclosed in the course of such arbitration that might
disclose any confidential information of Palm or any third party, including
without limitation any summaries of the material terms [**] In any arbitration
arising under Section 7.4(a), in no event shall Palm have the right to obtain
any records, documents or materials disclosed in the course of such arbitration
that might disclose any confidential information of ASA or any third party,
including without limitation any summaries of the material terms of such
licenses.

7.5 Taxes.

(a) Tax Liability. In addition to any other payments due under this Agreement,
Licensee agrees to pay, or indemnify, and hold ASA harmless from, any sales,
use, excise, import or export, value added or similar tax or duty, or any other
tax not based on ASA’s net income, and any governmental permit and license fees,
customs fees and similar fees levied upon delivery of the deliverables and/or
services hereunder which ASA may incur in respect of this Agreement; provided
that Licensee is promptly notified, rendered reasonable assistance by ASA as
required, and permitted to direct the defense or settlement negotiations.

(b) Withholding Tax. If applicable law requires Palm to withhold any income
taxes levied on payments to be made pursuant to this Agreement (“Withholding
Tax”), Palm shall take advantage of the lowest Withholding Tax provided for
either by the applicable tax treaty then in force or under the local law and
shall be entitled to deduct such Withholding Tax from the payments due to ASA
hereunder. Palm shall promptly effect payment of the Withholding Tax to the
appropriate tax authorities and shall transmit to ASA within ten (10) business
days of such payment official tax receipts or other evidence issued by the
appropriate

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-31-



--------------------------------------------------------------------------------

tax authorities sufficient to enable ASA to support a claim for income tax
credits in the United States. Palm further agrees to assist ASA, upon ASA’s
request and at ASA’s expense, if ASA contests, by appropriate legal or
administrative proceedings, the validity or amount of the Withholding Tax. If
ASA does not receive official tax receipts or such other evidence within ninety
(90) days of payment, ASA shall have the right to invoice Palm for, and Palm
shall promptly pay, the amount of such Withholding Tax to ASA.

8. Updates, Upgrades and New Versions

8.1 No Ongoing Obligations Under SARSLA. Other than ASA’s obligations with
respect to the Garnet Desktop Software under Section 3.4(d), after the
Acceptance Date, ASA shall have no obligation to provide, and Palm shall have no
right to receive: (a) any Updates, Upgrades or New Versions of the Garnet
Technology or any other software or technology made available by ASA; or (b) any
other deliverables or services under the SARSLA.

8.2 Updates and Upgrades to Address Infringement Issues. Notwithstanding the
foregoing, if ASA distributes to Palm any Update, Upgrade or modification to the
Garnet Technology to address any actual or potential infringement issue, and
such Update, Upgrade or modification is substantially functionally equivalent to
the Garnet Technology that is the subject of such actual or potential
infringement issue, then Palm must promptly implement such Update, Upgrade or
modification and shall indemnify ASA against any claim by a third party of
infringement as a direct result of Palm’s failure to do so; provided that Palm
is promptly notified, rendered reasonable assistance by ASA as required, and
permitted to direct the defense or settlement negotiations. Any Upgrade, Update
or modification that ASA delivers to Palm under this Section 8.2 shall be deemed
to be a part of the Garnet Technology and subject to the applicable licenses
under this Agreement.

9. Support and Training

9.1 Garnet Technology Development Support. For a period of ninety (90) days
commencing on the date of the Delivery Notice, ASA will provide Palm with
training and technical support, at no additional charge, as is reasonably
necessary to ensure that Palm is familiar with all Deliverables at a level
sufficient to act independently with respect to Garnet Technology development
and support. Such support, which shall be subject to the limitations in
Section 9.2, shall be as follows:

(a) Training and support for building the Garnet Technology software;

(b) Training and support for setting up and running the Garnet Test Harness and
any other testing available for the Garnet Technology software;

(c) Training and support for incorporation of Third-Party Software into Garnet
Technology software;

(d) Full documentation of the knowledge transfer accomplished during this
development support period, including any documentation for building the Garnet
Technology software, overview and documentation on the file organization of the
Garnet Technology software, overview and documentation on how the simulator for
the Garnet Technology software

 

-32-



--------------------------------------------------------------------------------

is implemented, any internal documentation existing on backward compatibility
tips and strategies, and a Palm OS coding conventions document. ASA shall use
all commercially reasonable efforts to help Palm assure the completeness and
accuracy of the foregoing documentation.

9.2 Limitations on Support Obligations. ASA’s obligations to provide training
and technical support under Section 9.1 are subject to the following
limitations:

(a) ASA shall be required to provide training to no more than ten (10) Palm
engineers for no more than eighty (80) hours in the aggregate;

(b) ASA shall be required to provide additional technical support to no more
than ten (10) engineers for no more than eighty (80) hours in the aggregate; and

(c) With respect to the full documentation of the knowledge transfer specified
in Section 9.1(d), ASA shall be required to provide no more than one (1) ASA
engineer for no more than forty (40) hours in the aggregate.

9.3 Additional Transition Support. After the initial ninety (90) days of
transition support provided by ASA under Section 9.1, Palm may obtain technical
assistance with regard to Garnet Technology development for a fee pursuant to a
mutually-agreed professional services agreement.

9.4 Windows Build System Support. If Palm chooses to accept the Microsoft
Windows-based build system for Garnet Product Software (as opposed to the
Macintosh-based build system), for a period of one hundred eighty (180) days
commencing on the date of the Delivery Notice ASA will provide Palm, at no
additional charge, up to an additional thirty (30) hours in the aggregate of
technical support for such Microsoft Windows-based build system. This support
will be advisory only and ASA will have no obligation to provide development,
enhancement or bug fixing services. The parties will use commercially reasonable
efforts to solve support issues with respect to such Microsoft Windows-based
build system by email and telephone, provided however, that subject to the
foregoing thirty (30)-hour limitation, if support issues cannot be resolved
through email and telephone support, ASA will use commercially reasonable
efforts to provide on-site support with respect to such Microsoft Windows-based
build system at Palm’s Sunnyvale, California, headquarters when requested;
provided, however that in no event will ASA have any obligation to provide
on-site support by individuals who do not work in ASA’s Sunnyvale, California,
headquarters or by individuals who work remotely.

9.5 Third Party Developer Support.

(a) Licensee will [**] in general, except in regard to [**].

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-33-



--------------------------------------------------------------------------------

(b) Promptly after the Acceptance Date, ASA will deliver to Licensee, at no
additional charge, the materials identified in Section I of Exhibit B [**][**]
and Licensee will have the right [**].

(c) Notwithstanding the foregoing, Licensee also will have a one-time option,
exercisable in its sole discretion [**], to obtain the materials [**] at no
charge solely for its internal use [**]

(d) If ASA either elects [**] any of the materials [**] to the Garnet Software
[**], or decides [**], Palm will have [**] to be negotiated in good faith.

(e) No Discrimination. Notwithstanding the foregoing, [**] except that ASA shall
be obligated to continue to provide “[**] on a non-discriminatory basis to the
extent [**].

10. Marketing and Publicity; Relationship Managers

10.1 Marketing. The parties agree to work together to establish a plan for
announcing this transaction, including appropriate text and timing for press
releases.

10.2 Publicity. Except as agreed pursuant to Section 10.1, neither party shall
disclose the terms of this Agreement to any third party, other than its
financial or legal advisors, or make any announcements regarding the nature of
the relationship between the parties without the prior approval of the other
party, such approval not to be unreasonably withheld, except that a party may
disclose the terms of this Agreement where required by law, provided that such
party uses reasonable effort to obtain confidential treatment or similar
protection to the fullest extent available to avoid public disclosure of the
terms of this Agreement. A party required by law to make disclosure of the terms
of this Agreement will promptly notify the other party and permit the other
party to review and participate in the application process seeking confidential
treatment. The parties agree to engage in appropriate press and analyst
communications regarding their relationship under this Agreement.

10.3 Relationship Managers. Within ten (10) days after the Effective Date and at
all times thereafter during the term of this Agreement, both ASA and Licensee
shall appoint a senior level employee as its respective relationship manager
(each, a “Relationship Manager”) to facilitate the relationship between the
parties under this Agreement. The Relationship Managers shall meet periodically
during the term of this Agreement, at such times to be agreed upon by the
parties from time to time, but no less frequently than once each calendar
quarter.

10.4 Trademark License to Licensee Marks.

(a) License. Subject to the terms and conditions of this Agreement, Licensee
hereby grants to ASA a limited, non-exclusive and non-transferable (except as
specified in

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-34-



--------------------------------------------------------------------------------

Section 18.8) license to use and display, subject to the guidelines set forth in
Licensee’s trademark usage guidelines, as amended by Licensee from time to time
in its sole and reasonable discretion, the trademarks and logos of Licensee set
forth on Exhibit I (Licensee Marks) and images of the Palm Products (the
“Licensee Marks”) solely on ASA’s website and in press releases, product
brochures, advertising and marketing materials and financial reports that
indicate that Licensee is a licensee of the Garnet Software; provided, however,
that ASA shall have a reasonable opportunity to put any such changes into effect
and shall not be obligated to revise or recall any product brochures,
advertising or marketing materials or financial reports previously printed,
prepared or released. The license set forth in this Section 10.4 does not
include the right to sublicense the use of the Licensee Marks or the Palm Marks
(as defined in the ASA Trademark License Agreement), which rights with respect
to the Palm Marks are governed entirely by the ASA Trademark License Agreement.
The rights granted to ASA in this license will terminate upon any termination or
expiration of this Agreement. Upon such termination or expiration, ASA will no
longer make any use of any Licensee Marks other than as expressly permitted in
any of the Trademark Agreements.

(b) Quality Maintenance. The nature and overall quality of any materials
supplied by ASA bearing the Licensee Marks shall be consistent with industry
standards, and shall in no event be lower than a reasonable standard of quality.
Licensee shall have the right to receive free samples of any such materials. ASA
agrees to provide such assistance as is reasonably necessary to facilitate
Licensee’s quality control and shall use commercially reasonable efforts to
comply with all reasonable requests from Licensee to correct any deficiencies
with the foregoing requirements.

11. Proprietary Rights

11.1 Ownership.

(a) Ownership by ASA. ASA retains all rights, title and interest in and to the
Garnet Technology as delivered by ASA to Licensee hereunder, all HotSync Manager
Modifications and all documentation related thereto, all Garnet Error
Corrections and all documentation related thereto and all Intellectual Property
Rights embodied in any of the foregoing.

(b) Ownership by Licensee.

(i) Notwithstanding anything to the contrary herein, but at all times subject to
ASA’s ownership of the underlying Garnet Technology, Licensee shall own all
rights, title and interest in and to the Licensee Garnet Modifications, any and
all documentation related thereto, and all Intellectual Property Rights embodied
in the foregoing. In no event shall Licensee be obligated to disclose or grant
any license to any Licensee Garnet Modifications to ASA or any third party, and
any such disclosure or license shall be at Licensee’s sole discretion.

(ii) Subject to Section 11.1(a), but notwithstanding anything else to the
contrary herein, Licensee retains all rights, title and interest in and to the
Palm Products and all Intellectual Property Rights embodied in the Palm
Products.

 

-35-



--------------------------------------------------------------------------------

11.2 U.S. Government Restricted Rights Legend. All ASA technical data and
computer software provided under this Agreement is commercial in nature and
developed solely at private expense. Software is delivered as Commercial
Computer Software as defined in DFARS 252.227-7014 (June 1995) or as a
commercial item as defined in FAR 2.101(a) and as such is provided with only
such rights as are provided in ASA’s standard commercial license for such
software. Technical data is provided with limited rights only as provided in
DFARS 252.227-7015 (Nov. 1995) or FAR 52.227-14 (June 1987), whichever is
applicable. Licensee will: (a) identify and license the software developed by
Licensee hereunder in all proposals and agreements with the United States
Government or any contractor therefor; and (b) legend or mark such software
provided pursuant to any agreement with the United States Government or any
contractor therefor in a form sufficient to obtain for ASA and its suppliers the
protection intended by this Section 11.2. Licensee agrees not to remove or
deface any portion of any legend on any software or documentation delivered to
it under this Agreement.

11.3 ASA Trademark Ownership. Licensee acknowledges that, except as otherwise
expressly set forth in the Trademark Agreements and this Agreement, ASA owns or
holds exclusive rights in and to the ASA Trademarks. Subject to Licensee’s
rights under and except as otherwise set forth in the Trademark Agreements and
this Agreement, Licensee will not use the ASA Trademarks (except the letter
string PALM contained in the ASA Trademarks) as part of any of its product,
service, domain, sub-domain or company names and will not take nor authorize any
action inconsistent with ASA’s exclusive trademark rights during the term of
this Agreement or thereafter. Nothing in this Agreement grants Licensee
ownership or any rights in or to use the ASA Trademarks, except in accordance
with the license set forth in Section 5.10. Subject to Licensee’s rights under
and except as otherwise set forth in the Trademark Agreements and this
Agreement, ASA will have the exclusive right to own, use, hold, apply for
registration for, and register the ASA Trademarks (except the letter string PALM
contained in the ASA Trademarks) during the term of this Agreement and after the
expiration or termination of this Agreement, in any country worldwide. Nothing
in this Section 11.3 shall be construed to broaden Licensee’s rights under the
Trademark Agreements. Except as otherwise expressly permitted under
Section 3.6(b) with respect to the Java Software or otherwise expressly
permitted under Section 5.5(a), Licensee shall not use any brands or trademarks
to identify the Garnet Technology (as opposed to the Palm Products which may
contain the Garnet Technology) other than those designated by ASA. Any brands or
trademarks used by Licensee to identify the Palm Products shall be used in a
manner that is distinct from those used by ASA to identify the Garnet
Technology.

11.4 Licensee Trademark Ownership. ASA acknowledges that, except as otherwise
expressly set forth in the Trademark Agreements and this Agreement, Licensee is
the sole and exclusive owner of or holds exclusive rights in and to the Licensee
Marks. Nothing in this Agreement grants ASA ownership or any rights in or to use
the Licensee Marks, except in accordance with the license set forth in
Section 10.4. Except as otherwise expressly set forth in the Trademark
Agreements and this Agreement, Licensee will have the exclusive right to own,
use, hold, apply for registration for, and register the Licensee Marks during
the term of this Agreement and after the expiration or termination of this
Agreement, in any country worldwide. Further, except as prohibited by law or
expressly authorized under the Trademark Agreements, ASA shall do nothing
inconsistent with such ownership, either during the term of this Agreement or
afterwards. All goodwill in the Licensee Marks that arises as a result of ASA’s
use of the

 

-36-



--------------------------------------------------------------------------------

Licensee Marks shall inure to the benefit, and be on behalf, of Licensee. ASA’s
utilization of the Licensee Marks will not create any right, title or interest
in such Licensee Marks in ASA. Nothing in this Section 11.4 shall be construed
to broaden ASA’s rights under the Trademark Agreements. Except with respect to
the Licensed Marks (as defined in the ASA Trademark License Agreement), ASA
shall use commercially reasonable efforts to use the Licensee Marks so that each
Licensee Mark creates a separate and distinct impression from any other
trademark that may be used or affixed to materials bearing the Licensee Marks or
used in connection with products or services furnished or services provided
under the Licensee Marks.

11.5 Patent License and Covenant Not to Assert.

(a) Definitions. When used in the context of this Section 11.5, the following
terms shall have the following definitions:

(i) “Change of Control” means, with respect to a given entity, any transaction
or series of related transactions that constitute: (a) the sale or lease of all
or substantially all of an entity’s business or assets; (b) any merger,
consolidation, share exchange, recapitalization, business combination or other
transaction resulting in the exchange of the outstanding shares of an entity for
securities or consideration issued, or caused to be issued, by the acquiring
corporation or its direct or indirect parent or subsidiary, regardless of
whether the stockholders of such entity as of the date prior to the closing date
of such transaction (or series of related transactions) hold more than fifty
percent (50%) of the voting securities in the surviving corporation in such
transaction computed on a fully diluted basis and regardless of whether ASA or
the ASA Affiliate who is involved in the transaction is the surviving entity as
a result of closing the transaction; or (c) any person having acquired
beneficial ownership or the right to acquire beneficial ownership of, or any
“group” (as such term is defined under Section 13(d) of the United States
Securities Exchange Act of 1934) having been formed that beneficially owns or
has the right to acquire beneficial ownership of, fifty percent (50%) or more of
the outstanding voting securities of an entity; provided, however, that in no
event shall any merger, consolidation, recapitalization, business combination or
other similar transaction among any of ASA or its Affiliates who were Affiliates
as of the Effective Date of this Agreement be deemed to be a Change of Control
for any purpose whatsoever.

(ii) “Change of Control Date” means the day immediately preceding the closing
date of a transaction or series of related transactions pursuant to which ASA
undergoes a Change of Control as defined in 11.5(a)(i).

(iii) “Licensed Claim” means [**] that [**] provided, however, Licensed Claims
[**].

(iv) “Licensed Patent” means any patent or patent application and any
continuations, continuations-in-part (solely to the extent that the claims in
such continuation-in-part are entitled to a first effective filing date [**][**]
divisionals, substitutions, renewals, reissues, reexaminations and foreign
counterparts of any of the foregoing, [**].

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-37-



--------------------------------------------------------------------------------

(v) “Licensed Products” means: [**] where such combination product is composed
primarily [**], but excluding [**] other technology; and (d) [**].

(vi) “Software” means any software product that, [**] is either (a) a product
that has been developed [**] solely as such [**] but regardless of [**] so long
as it continues to [**] or (b) on the product roadmap for ASA or any [**] (or it
can be demonstrated with credible written evidence was [**]; provided, however,
that Software shall [**] technology and (2) any software that has been developed
by or for [**] In no event shall any software product that meets the foregoing
definition of “[**].

(vii) [**]

(b) Patent License. Palm hereby grants to ASA and its Affiliates, under the
Licensed Claims, a [**] to [**] Palm hereby represents and warrants that it has
all right, title and authority to [**].

(c) Sublicenses. The licenses granted by Palm under Section 11.5(b) [**] for the
purpose of distributing the [**]. Notwithstanding anything herein to the
contrary, in no event [**] Palm covenants and agrees that it shall [**] to any
third party [**] as set forth above.

(d) Defensive Suspension. Notwithstanding anything to the contrary herein, in
the event any third party who has [**] the licenses [**]; provided however, that
if [**], (a) any license granted in [**] shall survive solely with respect to
the right to distribute [**]; and (b) any licenses under [**]

11.6 Assignment and Further Assurances. Licensee agrees to assign and does
hereby expressly assign, and agrees to ensure that Licensee’s employees, agents
and subcontractors assign, to ASA all right, title and interest worldwide in and
to [**] with regard to the Intellectual Property Rights associated therewith
(including, without limitation, all adaptation, marketing, modification,
patrimonial, representation, reproduction and translation rights), except for
the moral right but only to the extent that it is inalienable as per Sections
L.121-1 and L.121-7 of the French Intellectual Property Code, if such French law
is applicable. In this regard, Licensee will ensure that Licensee’s employees,
agents and subcontractors appropriately waive any and all claims and assign to
ASA any and all interest, right and title in and [**], worldwide, including,
without limitation, the Intellectual Property Rights associated therewith
(except for the limited inalienable moral right under French law as described
above if such French law is applicable). During and after the term of this
Agreement, Licensee will assist ASA in every reasonable way, at ASA’s expense,
to defend, maintain, perfect, register and secure for ASA’s benefit all
Intellectual Property Rights in and to the any [**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-38-



--------------------------------------------------------------------------------

12. Warranty

12.1 ASA Warranties and Disclaimers.

(a) ASA warrants that, for a period of ninety (90) days after the Acceptance
Date (the “Warranty Period”), ASA will use commercially reasonable efforts to
assist Palm in confirming that Palm has in its possession all software and
documentation for software that ASA itself would require to create and maintain
a complete product development kit for the Garnet Product Software. Licensee’s
sole and exclusive remedy, and ASA’s exclusive obligation and liability, with
respect to the warranties contained in this Section 12.1(a), is that ASA shall
use commercially reasonable efforts to deliver to Palm any such software or
documentation in ASA’s possession, other than any third-party software not
identified on Exhibit E (Garnet Third-Party Software), and shall comply with its
obligations under Section 6.1(c), which obligations shall continue during the
Warranty Period.

(b) ASA warrants that it is not necessary for any Affiliate of ASA to be a party
to this Agreement in order for ASA to grant the rights granted to Licensee
hereunder.

(c) EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN THIS SECTION 12.1, NEITHER
ASA NOR ITS SUPPLIERS MAKE ANY WARRANTIES, TERMS OR CONDITIONS, EXPRESS, IMPLIED
OR STATUTORY, WHATSOEVER, AND ALL GARNET TECHNOLOGY PROVIDED AND LICENSED
HEREUNDER IS PROVIDED “AS IS.” IN PARTICULAR, ANY AND ALL WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY, SATISFACTORY
QUALITY, NON-INFRINGEMENT, COURSE OF DEALING OR COURSE OF PERFORMANCE ARE
EXPRESSLY EXCLUDED ON BEHALF OF ASA AND ITS SUPPLIERS.

12.2 Licensee Warranties and Disclaimers.

(a) Licensee shall be solely responsible for customer warranties of any and all
products manufactured by Licensee pursuant to this Agreement.

(b) EXCEPT FOR THE LIMITED WARRANTIES SET FORTH IN THIS SECTION 12.2, LICENSEE
DOES NOT MAKE ANY WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WHATSOEVER, AS TO
ANY DERIVATIVE WORKS OF THE GARNET TECHNOLOGY (INCLUDING WITHOUT LIMITATION THE
LICENSEE GARNET MODIFICATIONS, GARNET ERROR CORRECTIONS AND HOTSYNC
MODIFICATIONS) DEVELOPED BY OR FOR LICENSEE, AND ANY SUCH DERIVATIVE WORKS OF
GARNET TECHNOLOGY DEVELOPED BY OR FOR LICENSEE AND PROVIDED TO ASA ARE PROVIDED
“AS IS.” IN PARTICULAR, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, ACCURACY, SATISFACTORY QUALITY, NON-INFRINGEMENT, COURSE OF
DEALING OR COURSE OF PERFORMANCE ARE EXPRESSLY EXCLUDED ON BEHALF OF LICENSEE.

 

-39-



--------------------------------------------------------------------------------

13. Indemnification

13.1 ASA Intellectual Property Indemnity. ASA shall, at its own expense, defend
Palm and Palm’s Subsidiaries (collectively “Licensee Indemnitees”) against any
claim brought against any Licensee Indemnitee alleging that [**] or the [**] in
whole or in part, [**], infringe any third party [**] ASA shall pay any
settlements entered into by ASA or damages awarded against any Licensee
Indemnitee to the extent based on such a claim, provided that ASA is promptly
notified, rendered reasonable assistance by Licensee as required, and permitted
to direct the defense or settlement negotiations. ASA shall have no liability
for any infringement to the extent arising from: (a) the integration or
combination of [**] together with other software, materials or products not
integrated or combined by or for ASA, if the infringement would have been
avoided in the absence of such integration or combination; or (b) modifications
[**] requested by Licensee or made by anyone other than ASA, if the infringement
would have been avoided in the absence of such modifications. If a Licensee
Indemnitee is contractually required to provide indemnification to its customers
for infringement claims asserted against Palm Products, then the Licensee
Indemnitee may elect to submit such claims under the indemnification obligation
set forth in this Section 13.1, but only to the extent that:

(1) the Licensee [**]

(2) the claim [**] and is covered by [**] subject to any exclusions or
limitations under either, [**] under either, [**] under each of the [**].

13.2 Remedies.

(a) If ASA reasonably believes that the use or distribution of any Garnet
Software, Garnet Documentation or ASA Trademark is likely to be enjoined, or in
the event ASA reasonably believes that any Garnet Software, Garnet
Documentation, or ASA Trademarks may be subject to an infringement claim, ASA
may, at its option, on a non-discriminatory basis vis-à-vis ASA’s other
licensees, either: (i) substitute substantially functionally equivalent
non-infringing Garnet Software or Garnet Documentation, as the case may be, or
with respect to the ASA Trademarks, provide a substitute trademark; (ii) modify
the infringing item so that it no longer infringes but remains substantially
functionally equivalent; or (iii) obtain for Licensee, at ASA’s expense, the
right to continue use of such item. If none of the foregoing is feasible on a
commercially reasonable basis, ASA may terminate Licensee’s license as to the
infringing item upon written notice to Palm. [**]

(b) If ASA or Licensee reasonably believes that the use of the ASA Trademark may
be enjoined or subject to an infringement claim in a territory that is not
covered by the above indemnification, ASA will at its option either (1) provide
a substitute trademark to use as the ASA Trademark in the respective territory,
or (2) allow Licensee to suspend use of the potentially infringing ASA Trademark
in the territory until the respective dispute is resolved.

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-40-



--------------------------------------------------------------------------------

(c) If an infringement claim under Section 13.1 results in an injunction that
requires Licensee to recall Palm Products from its own inventory or from its own
distribution channels which have not been sold to end users, then ASA will
indemnify Licensee for its out-of-pocket costs directly attributable to
retrieving and re-working such Palm Product. Licensee shall use all reasonable
efforts to avoid such recall and to minimize any costs associated with a recall.

(d) SECTION 13.1 AND SECTION 13.2 STATE THE LICENSEE INDEMNITEES’ SOLE AND
EXCLUSIVE REMEDY WITH RESPECT TO CLAIMS OF INFRINGEMENT OF PROPRIETARY RIGHTS OF
ANY KIND, AND ALL WARRANTIES OF NON-INFRINGEMENT, EXPRESS OR IMPLIED, ARE
SPECIFICALLY DISCLAIMED AND EXCLUDED.

13.3 Licensee Intellectual Property Indemnity.

(a) Palm shall, at its own expense, defend ASA and ASA’s Subsidiaries
(collectively “ASA Indemnitees”) against any claim brought against any ASA
Indemnitee alleging that ([**] Palm shall pay any settlements entered into by
Palm or damages awarded against any ASA Indemnitee to the extent based on such a
claim, provided that Palm is promptly notified, rendered reasonable assistance
by ASA as required, and permitted to direct the defense or settlement
negotiations. Licensee shall have no liability for any infringement to the
extent arising from: [**]

(b) THIS SECTION 13.3 STATES THE ASA INDEMNITEES’ SOLE AND EXCLUSIVE REMEDY WITH
RESPECT TO CLAIMS OF INFRINGEMENT OF PROPRIETARY RIGHTS OF ANY KIND, AND ALL
WARRANTIES OF NON-INFRINGEMENT, EXPRESS OR IMPLIED, ARE SPECIFICALLY DISCLAIMED
AND EXCLUDED.

13.4 Injury Indemnity. Each party shall indemnify and defend the other party
against all claims, suits, losses, expenses and liabilities (including such
party’s reasonable attorneys’ fees) for bodily injury, personal injury, death
and tangible property damage made against such party or its Subsidiaries as a
result of (a) the Palm Products, in the case of License, and (b) Garnet
Software, in the case of ASA. The indemnifying party shall pay any settlements
entered into by the other party or damages awarded against the other party to
the extent based on such a claim, provided that the indemnifying party is
promptly notified, rendered reasonable assistance by the other party as
required, and permitted to direct the defense or settlement negotiations.
Licensee shall be solely responsible for any claims, warranties or
representations made by Licensee or its employees or agents which differ from
the warranty provided by ASA hereunder.

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-41-



--------------------------------------------------------------------------------

14. Confidentiality

14.1 Confidential Information. Each party acknowledges that in the course of the
performance of this Agreement, it may obtain the Confidential Information of the
other party. The Receiving Party (as defined in Section 1.7) shall, at all
times, both during the term of this Agreement and thereafter for a period of
seven (7) years keep in confidence and trust all of the Disclosing Party’s (as
defined in Section 1.7) Confidential Information received by it (except for any
Source Code or Source Materials, which shall be kept in confidence and trust in
perpetuity). The Receiving Party shall not use the Confidential Information of
the Disclosing Party other than as expressly permitted under the terms of this
Agreement. The Receiving Party shall take reasonable steps to prevent
unauthorized disclosure or use of the Disclosing Party’s Confidential
Information and to prevent it from falling into the public domain or into the
possession of unauthorized persons. The Receiving Party shall not disclose
Confidential Information of the Disclosing Party to any person or entity other
than its officers, employees, contractors, Palm Partners and consultants who
need access to such Confidential Information in order to effect the intent of
this Agreement and who have entered into confidentiality agreements which
protect the Confidential Information of the Disclosing Party sufficient to
enable the Receiving Party to comply with this Section 14.1. The Receiving Party
shall immediately give notice to the Disclosing Party of any unauthorized use or
disclosure of Disclosing Party’s Confidential Information. The Receiving Party
agrees to assist the Disclosing Party to remedy such unauthorized use or
disclosure of its Confidential Information. It is understood that ASA shall have
the right to use information relating to any statements of errors and other
error reports in connection with its products and services, including without
limitation for purposes of modifying its products and resolving problems with
other licensees and developers; provided that ASA will treat the identity of
Licensee as the source of the respective error report as Confidential
Information of Licensee in accordance with this Section 14.

14.2 Exceptions to Confidential Information. The obligations set forth in
Section 14.1 shall not apply to the extent that Confidential Information
includes information which is: (a) now or hereafter, through no unauthorized act
or failure to act on the Receiving Party’s part, in the public domain; (b) was
in the Receiving Party’s possession before receipt from the Disclosing Party and
obtained from a source other than the Disclosing Party and other than through
the prior relationship of the Disclosing Party and the Receiving Party before
the Separation Date; (c) hereafter furnished to the Receiving Party by a third
party as a matter of right and without restriction on disclosure; (d) furnished
to others by the Disclosing Party without restriction on disclosure; or
(e) independently developed by the Receiving Party without use of the Disclosing
Party’s Confidential Information. Nothing in this Agreement shall prevent the
Receiving Party from disclosing Confidential Information to the extent the
Receiving Party is legally compelled to do so by any governmental, investigative
or judicial agency pursuant to proceedings over which such agency has
jurisdiction; provided, however, that prior to any such disclosure, the
Receiving Party shall: (i) assert the confidential nature of the Confidential
Information to the agency; (ii) immediately notify the Disclosing Party in
writing of the agency’s order or request to disclose; and (iii) cooperate fully
with the Disclosing Party in protecting against any such disclosure and/or
obtaining a protective order narrowing the scope of the compelled disclosure and
protecting its confidentiality.

 

-42-



--------------------------------------------------------------------------------

14.3 Confidentiality of Agreement. Each party agrees that the terms and
conditions, but not the existence, of this Agreement shall be treated as the
other’s Confidential Information and that no reference to the terms and
conditions of this Agreement can be made in any manner without the prior written
consent of the other party; provided, however, that each party may disclose the
terms and conditions of this Agreement: (i) as required by any court or other
governmental body; (ii) as otherwise required by law; (iii) to legal counsel of
the parties; (iv) as required in connection with a public offering or securities
filing, provided that (a) the parties will consult with each other in seeking
confidential treatment of the other’s Confidential Information and (b) each
party will have the right to approve the other party’s request for confidential
treatment, which shall not be unreasonably withheld, conditioned or delayed and
(c) as to the final formulation, the Security and Exchange Commission’s
requirements shall govern and control; (v) in confidence, to accountants, banks,
and financing sources and their advisors; (vi) in confidence, in connection with
the enforcement of this Agreement or rights under this Agreement; or (vii) in
confidence, in connection with a merger or acquisition or proposed merger or
acquisition, or the like.

14.4 Additional Obligations Regarding Source Code.

(a) Source Materials shall be deemed the Confidential Information of ASA for
purposes of this Agreement regardless of which party is the Disclosing Party.
Source Code for the Licensee Garnet Modifications (excluding the Source
Materials on which Licensee Garnet Modifications are based) shall be deemed the
Confidential Information of Licensee for purposes of this Agreement regardless
of whether so marked. Except as permitted in this Agreement, the Receiving Party
may not use, make, have made, distribute or disclose any copies of the
Disclosing Party’s Confidential Information, in whole or in part, without the
prior written authorization of the Disclosing Party. Upon the termination of
this Agreement, the Receiving Party will deliver to the Disclosing Party any of
the Disclosing Party’s Confidential Information in the Receiving Party’s
possession or under the Receiving Party’s control. For purposes of this
obligation, any Source Materials in the possession or under the control of any
employee or contractor of any Licensee or any Palm Partner shall be deemed to be
in the possession or under the control of Palm.

(b) Licensee shall inform the employees that have access to the Source Materials
of its limitations, duties and obligations regarding nondisclosure and limited
copying and shall obtain or have obtained their written agreement to comply with
such limitations, duties and obligations.

(c) Licensee agrees to the following additional obligations with respect to
Source Materials notwithstanding any other provision of the Agreement:
(i) Licensee shall use at least the same degree of care as for its own
information of like importance, but at least reasonable care, in safeguarding
against disclosure of the Source Materials; and (ii) use of the Source Materials
shall be password protected or otherwise encrypted (using industry-standard
technology) and made available solely to those specific individuals with a need
to have access to such Source Materials. Notwithstanding the foregoing,
Licensee’s personnel, and the personnel of Palm Partners, may also access and
use the Source Materials electronically through a secure virtual private network
of Licensee or such Palm Partner.

 

-43-



--------------------------------------------------------------------------------

(d) Licensee shall keep and maintain sufficient records to enable it to produce
a report that will contain a reasonable amount of information to enable an
independent third party auditor selected by ASA and reasonably acceptable to
Palm (“ASA Auditor”) to verify that Licensee’s (and any Palm Partner and
Permitted Third Party from whom Licensee has secured inspection rights under
Section 4.7) use of the Source Materials is within the scope of this Agreement,
and that there are appropriate security procedures in place to protect the
Source Materials (the “Source Materials Use Report”). Any such audit shall be
performed during Licensee’s normal business hours, no more frequently than twice
per calendar year, and shall be performed in such a manner as to avoid
unreasonable interference with Licensee’s business operations. Prior to
performing such audit, Palm shall have the right to require the ASA Auditor to
enter into a written confidentiality Agreement with Palm protecting the
confidential information of any third party and Licensee contained in the Source
Materials Use Report and prohibiting the ASA Auditor from disclosing to ASA any
information obtained in the course of performing the audit other than the fact
that Licensee (and any Palm Partner and Permitted Third Party from whom Licensee
has secured inspection rights under Section 4.7) is in compliance with its
obligations with respect to the Source Materials.

15. Limitation of Liability

15.1 Consequential Damages Waiver. EXCEPT FOR EACH PARTY’S OBLIGATION TO
INDEMNIFY FOR CERTAIN DAMAGES AWARDED TO THIRD PARTIES UNDER SECTION 13 OR A
BREACH OF SECTION 14, NEITHER PARTY NOR ITS SUPPLIERS SHALL HAVE ANY LIABILITY
FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OR
LIABILITIES OF ANY KIND OR FOR LOSS OF REVENUE, LOSS OF BUSINESS, OR OTHER
FINANCIAL LOSS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS
OF THE FORM OF THE ACTION, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF ANY REPRESENTATIVE OF A PARTY
HERETO HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF ANY
LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS DEEMED TO HAVE FAILED OF ITS
ESSENTIAL PURPOSE; PROVIDED, HOWEVER, THAT THE PARTIES AGREE THAT ANY EXPRESS
PAYMENT OBLIGATION OF LICENSEE UNDER THIS AGREEMENT SHALL BE DEEMED DIRECT
DAMAGES, AND NO PORTION OF ANY SUCH EXPRESS PAYMENT OBLIGATION SHALL BE DEEMED
CONSEQUENTIAL DAMAGES WITHIN THE MEANING OF THIS SECTION 15.1; AND PROVIDED
FURTHER, HOWEVER, THAT TO THE EXTENT LICENSEE IS HELD LIABLE FOR ITS CUSTOMERS’
OR PALM PARTNERS’ MAKING OF UNAUTHORIZED COPIES OF THE GARNET TECHNOLOGY, ANY
LICENSE FEES OR ROYALTIES RELATED TO SUCH COPIES ASSESSED AGAINST LICENSEE SHALL
BE DEEMED DIRECT DAMAGES, AND NOT CONSEQUENTIAL DAMAGES WITHIN THE MEANING OF
THIS SECTION 15.1.

15.2 Limitation of Liability. EXCEPT FOR EXPRESS PAYMENT OBLIGATIONS UNDER
SECTION 7 AND ANY BREACH BY EITHER PARTY OF THE CONFIDENTIALITY OBLIGATIONS IN
SECTION 14, IN NO EVENT SHALL EITHER PARTY’S TOTAL CUMULATIVE LIABILITY ARISING
OUT OR RELATING TO THIS AGREEMENT EXCEED [**]

 

-44-



--------------------------------------------------------------------------------

16. Compliance With Law

16.1 Laws Generally. Each party agrees to comply with all applicable laws,
rules, and regulations in connection with its activities under this Agreement.

16.2 Export Regulations. The Garnet Technology supplied hereunder are subject to
all pertinent import and export laws of the United States, including
specifically the U.S. Export Administration Regulations (“EAR”) and the laws of
the country in which Licensee obtained them. Licensee agrees that it will be
solely responsible for compliance with all such laws. In particular, Licensee
agrees that it will not export, re-export, or transfer, directly or indirectly,
the Garnet Technology, to any person, firm or country on the Denied Persons
List, Entity List, Debarred Parties or Specially Designated Nationals lists or
to Afghanistan, Cuba, Iran, Iraq, Libya, North Korea, Federal Republic of
Yugoslavia (Serbia only), Sudan, or Syria or any other country or entity
designated by the U.S. Government as prohibited by U.S. law, or nationals
thereof, and that it is not located in such a country or on such a list.
Licensee agrees that it will not transfer, export or re-export, directly or
indirectly, the Garnet Technology for use or to users in military or
proliferation activities (Nuclear, Missile, Chemical or Biological Weapons)
without U.S. Government authorization (by export license or regulation).
Licensee agrees that, upon ASA’s reasonable written request, it will provide
additional end use/end user information or written acceptance of requirements
and responsibilities to comply with U.S. export license requirements. Licensee
agrees to be bound by any future modifications of the foregoing list of
restricted destinations by amendments to the EAR or other U.S. government
regulations. These requirements shall survive the term or termination of this
Agreement. ASA hereby agrees to be bound by the terms of this Section 16.2 with
respect to the HotSync Manager Modifications, Garnet Error Corrections and any
Licensee Garnet Modifications delivered to ASA by Palm hereunder to the same
extent that such obligations apply to Licensee hereunder with respect to the
Garnet Technology.

17. Term and Termination

17.1 Term. This Agreement shall be effective from the Effective Date and shall
continue unless terminated in accordance with Section 6.1(b)(iv) or this
Section 17.

17.2 Right to Terminate.

(a) ASA shall have the right to terminate this Agreement for an uncured breach
of the following:

(i) Any nonpayment of the License Fees;

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-45-



--------------------------------------------------------------------------------

(ii) [**]

(iii) [**]

(iv) [**]

(v) The intentional public disclosure by Palm of a material portion of the
Source Materials, except as permitted under the licenses herein; and

(vi) [**]

17.3 Survival. Neither the termination nor expiration of this Agreement shall
relieve either party from its obligations to pay the other any sums accrued
hereunder. The parties agree that their respective rights, obligations and
duties under Sections 2 (SARSLA), 4 (General Rights and Restrictions), 5
(Compatibility Testing, Branding & Private Label Products)(subject to
Section 17.4), 7.5 (Taxes), 10.2 (Publicity), 11 (Proprietary Rights), 13
(Indemnification), 14 (Confidentiality), 15 (Limitation of Liability), 16
(Compliance With Laws), this 17.3 (Survival), 17.4 (Survival of Section 5.6),
17.8 (SLA Wind Down), 18 (Miscellaneous) shall survive any termination or
expiration of this Agreement.

17.4 Survival of Section 5.6. The provisions of Section 5.6 shall survive
termination or expiration of this Agreement provided that ASA’s rights pursuant
to Section 5.6(a) shall be conditioned on continued compliance with the
provisions of Section 5.6(b) through and including 5.6(f), and in no case shall
Section 5.6 survive later than May 23, 2009, at which time Section 5.6 and all
rights and obligations thereunder shall terminate in their entirety.

17.5 Rejection in Bankruptcy. The parties acknowledge that all licenses granted
under or pursuant to this Agreement (other than the license granted under
Section 5.10(a)) are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to intellectual
property as defined under Section 101(56) of the U.S. Bankruptcy Code, as
amended. The parties agree that the recipient of such licenses, as a licensee of
such rights under this Agreement as amended, shall retain and may fully exercise
all of its rights and elections under the U.S. Bankruptcy Code, as amended. The
parties acknowledge that if ASA, as a debtor in possession or a
trustee-in-bankruptcy in a case under the Bankruptcy Code, rejects this
Agreement, Licensee may elect to retain its licenses (other than the license
granted under Section 5.10(a)) under this Agreement as provided in
Section 365(n) of the Bankruptcy Code, subject to the terms and conditions of
such licenses under this Agreement including, without limitation, Licensee’s
obligations under Section 3 and Section 5 (other than the license granted under
Section 5.10(a)), and under Section 11. Licensee shall not be required to comply
with its obligations under Section 5.5 except to the extent that Licensee is
granted a license to use the applicable ASA Trademarks, whether by ASA or
pursuant to the Trademark Agreements. The parties acknowledge that if Licensee,
as a debtor in possession or a trustee-in-bankruptcy in a

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-46-



--------------------------------------------------------------------------------

case under the Bankruptcy Code, rejects this Agreement, ASA may elect to retain
its licenses as provided in Section 365(n) of the Bankruptcy Code, subject to
the terms and conditions of such licenses under this Agreement.

17.6 No Damages For Termination or Expiration. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR DAMAGES OF ANY KIND, INCLUDING INCIDENTAL OR CONSEQUENTIAL
DAMAGES, ON ACCOUNT OF THE TERMINATION OR EXPIRATION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS. EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO RECEIVE
ANY COMPENSATION OR REPARATIONS FOR TERMINATION OR EXPIRATION OF THIS AGREEMENT
UNDER THE LAW OF ANY TERRITORY OR OTHERWISE. Neither party will be liable to the
other party on account of termination or expiration of this Agreement for
reimbursement or damages for the loss of goodwill, prospective profits or
anticipated income, or on account of any expenditures, investments, leases or
commitments made by such other party or for any other reason whatsoever based
upon or growing out of such termination or expiration. Each party acknowledges
that: (i) it has no expectation and has received no assurances that any
investment by it will be recovered or recouped or that it will obtain any
anticipated amount of profits by virtue of this Agreement; and (ii) it will not
have or acquire by virtue of this Agreement or otherwise any vested, proprietary
or other right in the trademarks of the other party or in “goodwill” thereunder.

17.7 Cure Period. Any alleged breach of the Agreement by either party shall be
subject to a cure period of sixty (60) days commencing upon receipt of written
notice of such breach by the non-breaching party to the breaching party.

17.8 SLA Wind Down. Upon any termination pursuant to Section 17.2, Licensee
shall have the following rights:

(a) Licensee will be provided with a wind-down period commencing upon
termination of this Agreement and ending one hundred eighty (180) days
thereafter, (the “SLA Wind-Down Period”) during which: Licensee will continue to
have the right (a) to distribute any Palm Products that have been manufactured
prior to the date of such termination, and (b) to manufacture and distribute any
additional units of Palm Products that are required to fulfill its obligations
under all written purchase orders for Palm Products received and confirmed, and
maintenance and support agreements entered into in writing, by Licensee prior to
such termination.

(b) Licensee may retain, for a period of three (3) years after the effective
date of such termination, a single copy of the PS PDK in the last form delivered
by ASA (the “Final PS PDK”) and a single copy of the ROM Images in the form
Licensee was distributing as of the effective date of such termination (the
“Final ROM Images”), each of the foregoing to be used solely for the purpose of
supporting end users of Palm Products, subject at all times to the restrictions
set forth in this Agreement regarding the PS PDK and ROM Images.

 

-47-



--------------------------------------------------------------------------------

18. Miscellaneous

18.1 Notices. Any notice provided for or permitted under this Agreement will be
treated as having been given when (a) delivered personally, (b) sent by
confirmed telex or fax, (c) sent by commercial overnight courier with written
verification of receipt, or (d) mailed postage prepaid by certified or
registered mail, return receipt requested, to the party to be notified, at the
address set forth below, or at such other place of which the other party has
been notified in accordance with the provisions of this Section 18.1:

 

   If to ASA:  

ACCESS Systems Americas, Inc.

1188 East Arques Avenue

Sunnyvale, California 94085

Attention: Senior Vice President, WW Sales & Licensing

 

Fax: (408) 400-1510

      With copies to:  

ACCESS Systems Americas, Inc.

1188 East Arques Avenue

Sunnyvale, California 94085

Attention: Associate General Counsel, Vice

President of IP Matters

 

Fax: (408) 400-1590

      If to Licensee:  

Palm, Inc.

950 Maude Avenue

Sunnyvale, California 94085 Attention: Senior Vice President, Engineering

 

Fax: (408) 617-0160

      With copies to:  

Palm, Inc.

950 Maude Avenue

Sunnyvale, California 94085

Attention: General Counsel

 

Fax: (408) 617-0139

  

Such notice will be treated as having been received upon the earlier of actual
receipt or five (5) days after posting.

18.2 Amendment; Waiver. This Agreement may be amended or supplemented only by a
writing that is signed by duly authorized representatives of both parties. No
term or provision hereof will be considered waived by either party, and no
breach excused by either party, unless such waiver or consent is in writing
signed on behalf of the party against whom the waiver is

 

-48-



--------------------------------------------------------------------------------

asserted. No consent by either party to, or waiver of, a breach by either party,
whether express or implied, will constitute a consent to, waiver of, or excuse
of any other, different, or subsequent breach by either party.

18.3 Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the remainder of the provision shall be amended to
achieve as closely as possible the economic effect of the original term and all
other provisions shall continue in full force and effect.

18.4 Governing Law and Language; Jurisdiction.

(a) Governing Law and Language. This Agreement shall be governed by and
construed under the laws of the United States and the State of California as
applied to agreements entered into and to be performed entirely within
California between California residents. The parties agree that the United
Nations Convention on Contracts for the International Sale of Goods is
specifically excluded from application to this Agreement. The English-language
version of this Agreement controls when interpreting this Agreement.

(b) Jurisdiction. The parties hereby submit to the exclusive jurisdiction of,
and waive any venue objections against, the state and federal courts in Santa
Clara County, California in any litigation arising out of this Agreement, and
each party hereby irrevocably consents to the exclusive personal jurisdiction
thereof and agrees to service of process by such courts with respect to claims
to be litigated.

18.5 Dispute Resolution. Except with respect to dispute resolution under
Section 3.2(b) and Section 7.4, a Dispute will be initiated upon written notice
to the other party in the Dispute. All notices shall be sent by hand delivery,
recognized overnight courier or, within the United States, may also be sent via
certified mail, return receipt requested. Notice shall be deemed to have been
given and received on the earlier of actual delivery or three (3) days from the
postmark. Any Dispute will be resolved in the following manner:

(a) First, the appropriate account managers for each of Licensee and ASA shall
promptly meet to discuss and attempt to resolve the Dispute within two
(2) business days after the date of the receipt of notice of the Dispute.

(b) If the Dispute is not resolved during that time by the two account managers
pursuant to Section 18.5(a), and if the party initiating the Dispute wishes to
pursue its rights relating to such Dispute, then such Dispute will be submitted
to an appropriate senior executive (e.g., vice president level or above) of each
party, each of whom shall have the authority to resolve any such Dispute for
their respective companies, and will promptly meet and attempt to resolve such
Dispute within ten (10) business days after the date of the initial meeting
between such executives.

(c) If the Dispute is not resolved by the senior executives pursuant to
Section 18.5(b), and if the party initiating the Dispute wishes to pursue its
rights relating to such Dispute, then such Dispute will be submitted to the CEOs
or acting CEOs of each party, who will promptly meet and attempt to resolve such
Dispute within five (5) business days after the date of the initial meeting
between such CEOs or acting CEOs.

 

-49-



--------------------------------------------------------------------------------

(d) If the Dispute is not resolved by the CEOs or acting CEOs pursuant to
Section 18.5(c), and if the party initiating the Dispute or other party wishes
to pursue its rights relating to such Dispute, then, subject to Section 18.5(f),
such Dispute will be submitted to mediation pursuant to written notice by either
party within fifteen (15) business days of the initial meeting between CEOs or
acting CEOs. The mediation will be conducted in Santa Clara, San Mateo or San
Francisco counties by a single mediator from JAMS. The mediator shall be
selected by the parties by mutual agreement from the JAMS neutral panelists
searchable as “Bay Area Intellectual Property”. If mutual agreement is not
reached, the mediator shall be selected from the “Bay Area Intellectual
Property” list pursuant to the rules for selection of arbitrators in the JAMS
Comprehensive Arbitration Rules and Procedures.

(e) If the Dispute is not resolved within thirty (30) days of its initiation
pursuant to Section 18.5(d), and if the party initiating the Dispute wishes to
pursue its rights relating to such Dispute, then such Dispute may be litigated.

(f) Notwithstanding Sections 18.5(a) through (e), Disputes in which there is a
claim for injunctive relief or other equitable remedy, including specific
performance, will be subject to the exclusive jurisdiction the state and federal
courts in Santa Clara County, California as provided for in Section 18.5(b).

18.6 Injunctive Relief. Either party’s breach of this Agreement or violation of
the other party’s intellectual property rights may cause irreparable injury to
such other party for which such other party may not have an adequate remedy at
law. Notwithstanding Sections 18.5(a) through (e), each party shall have the
right to seek immediate relief from a court of competent jurisdiction for breach
of any obligation of confidentiality; infringement, misappropriation, or misuse
of any intellectual property right; or any other claim where interim relief from
the court is sought to prevent serious and irreparable injury to one of the
parties or to others.

18.7 Force Majeure. Neither party will be liable for any failure or delay in
performance under this Agreement due to fire, explosion, earthquake, storm,
flood or other weather, unavailability of necessary utilities or raw materials,
war, insurrection, riot, act of God or the public enemy, law, act, order,
proclamation, decree, regulation, ordinance, or instructions of Government or
other public authorities, or judgment or decree of a court of competent
jurisdiction (not arising out of breach by such party of this Agreement) or any
other event beyond the reasonable control of the party whose performance is to
be excused; provided that (a) the affected party promptly notifies the other of
such event, (b) the affected party uses best efforts to remove or mitigate the
force majeure, and (c) if such failure or delay continues for more than ninety
(90) days notwithstanding such efforts and has a material adverse impact on the
other party which would otherwise constitute a material breach, the other party
may terminate this Agreement upon thirty (30) days written notice if the force
majeure is not removed or materially mitigated by the end of such period.

18.8 Assignment.

(a) Subject to Section 18.8(b), either party may assign this Agreement without
restriction, whether by operation of law, Change of Control or otherwise,
without the prior

 

-50-



--------------------------------------------------------------------------------

written consent of the other party to a purchaser of all or substantially all of
the stock or assets of such party, provided in all cases that the assignee
agrees in writing to be bound by the terms of this Agreement and is able to
perform the obligations of the assigning party under this Agreement. Any attempt
to assign this Agreement without the required consent will be void and
constitute a material breach of this Agreement. This Agreement will bind and
inure to the benefit of the parties and their respective successors and
permitted assigns.

(b) [**] Any attempted transfer or assignment in violation of this provision
shall be void and without effect. [**]

18.9 Relationship of the Parties. The parties to this Agreement are independent
contractors. There is no relationship of agency, partnership, joint venture,
employment, or franchise between the parties. Neither party has the authority to
bind the other or to incur any obligation on its behalf.

18.10 Allocation of Risk. The sections on limitation of liability, warranties
and disclaimer of warranties allocate the risks in the Agreement between the
parties. This allocation is an essential element of the basis of the bargain
between the parties.

18.11 Construction of Agreement. This Agreement has been negotiated by the
respective parties hereto and their attorneys and the language hereof shall not
be construed for or against any party. The titles and headings herein are for
reference purposes only and shall not in any manner limit the construction of
this Agreement, which shall be considered as a whole.

18.12 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. If this Agreement is executed in counterparts, no
signatory hereto shall be bound until both the parties named below have duly
executed or caused to be duly executed a counterpart of this Agreement.

18.13 Entire Agreement. This Agreement (and those provisions of the SARSLA, as
modified by this Agreement, that survive termination thereof) constitutes the
entire agreement between the parties relating to subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.

SIGNATURE PAGE NEXT PAGE

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-51-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Execution Date.

 

ACCESS Systems Americas, Inc.

  Palm, Inc. By:  

 

  By:  

 

Name:  

 

  Name:  

 

Title:  

 

  Title:  

 

    Palm Ireland Investment     By:  

 

    Name:  

 

    Title:  

 

ACKNOWLEDGED AND AGREED solely with respect to Section 2 of this Agreement:

 

PalmSource Overseas Limited

By:  

 

Name:  

 

Title:  

 

SIGNATURE PAGE TO

2006 SOFTWARE LICENSE AGREEMENT

 

-52-



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit A                ASA Deliverables Exhibit B    [**] Exhibit C    Palm
Acceptance Criteria Exhibit D    Legacy Products Exhibit E    Garnet Third-Party
Software Exhibit F    ACCESS Software Exhibit G    Minimum Terms and Conditions
of End User License Exhibit H    ASA Trademarks Exhibit I    Licensee Marks
Exhibit J    ASA Technical Non-Disclosure Agreement Exhibit K    ASA Open Source
Software Exhibit L    Palm Open Source Software Exhibit M    Exceptions to Palm
OS API Certification Exhibit N    Frozen Branding Guidelines Exhibit O    Most
Favored Licensee Report Exhibit P    Obligations Under Source Code Attachments
Exhibit Q    Restricted Contractors Exhibit R    Garnet ROM Image License Terms
Exhibit S    Pass-Through SDK Terms and Conditions Exhibit T    Minimum Terms
and Conditions of Enterprise Site License

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-53-



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT A

ASA DELIVERABLES

 

    [**]    [**]    [**]    [**]    [**]    [**]    [**]             [**]   
[**]       [**]    [**]    [**]            [**]    [**]       [**]    [**]   
[**]            [**]    [**]       [**]    [**]    [**]    [**]         [**]   
[**]       [**]    [**]    [**]         

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

[**]    [**]         [**]    [**]    [**]                [**]    [**]       [**]
   [**]    [**]    [**]       [**]    [**]       [**]    [**]    [**]    [**]   
   [**]    [**]       [**]    [**]    [**]          [**]    [**]       [**]   
[**]    [**]         

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

[**]    [**]    [**]    [**]    [**]    [**]                [**]    [**]    [**]
   [**]    [**]    [**]          [**]    [**]    [**]    [**]    [**]    [**]   
      [**]    [**]    [**]    [**]    [**]    [**]          [**]    [**]    [**]
   [**]    [**]    [**]          [**]    [**]    [**]    [**]    [**]    [**]   
      [**]    [**]    [**]    [**]    [**]    [**]          [**]    [**]    [**]
   [**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]      
  

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-3-



--------------------------------------------------------------------------------

[**]    [**]    [**]    [**]    [**]    [**]                [**]    [**]    [**]
   [**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]      
   [**]    [**]       [**]    [**]    [**]          [**]    [**]       [**]   
[**]    [**]          [**]    [**]       [**]    [**]    [**]          [**]   
[**]       [**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]
         [**]    [**]       [**]    [**]    [**]          [**]    [**]      
[**]    [**]    [**]          [**]    [**]    [**]    [**]    [**]    [**]      
   [**]    [**]       [**]    [**]    [**]    [**]       [**]    [**]       [**]
   [**]    [**]          [**]    [**]       [**]    [**]    [**]          [**]
   [**]       [**]    [**]    [**]         

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-4-



--------------------------------------------------------------------------------

[**]    [**]         [**]    [**]    [**]                [**]    [**]       [**]
   [**]    [**]          [**]    [**]       [**]    [**]    [**]          [**]
   [**]       [**]    [**]    [**]          [**]    [**]       [**]    [**]   
[**]          [**]    [**]       [**]    [**]    [**]          [**]    [**]   
   [**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]      
   [**]    [**]       [**]    [**]    [**]          [**]    [**]       [**]   
[**]    [**]          [**]    [**]       [**]    [**]    [**]          [**]   
[**]       [**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]
         [**]    [**]       [**]    [**]    [**]          [**]    [**]      
[**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]         
[**]    [**]       [**]    [**]    [**]          [**]    [**]       [**]    [**]
   [**]          [**]    [**]       [**]    [**]    [**]          [**]    [**]
      [**]    [**]    [**]          [**]    [**]       [**]       [**]    [**]
     

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-5-



--------------------------------------------------------------------------------

[**]    [**]    [**]    [**]    [**]    [**]                [**]    [**]    [**]
   [**]    [**]    [**]          [**]    [**]    [**]    [**]    [**]    [**]   
      [**]    [**]    [**]    [**]    [**]    [**]          [**]    [**]    [**]
   [**]    [**]    [**]          [**]    [**]    [**]    [**]    [**]    [**]   
[**]       [**]    [**]    [**]       [**]    [**]         

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-6-



--------------------------------------------------------------------------------

[**]    [**]    [**]    [**]    [**]    [**]                [**]    [**]    [**]
   [**]    [**]    [**]    [**]       [**]    [**]    [**]    [**]    [**]   
[**]          [**]    [**]    [**]    [**]    [**]    [**]          [**]    [**]
   [**]    [**]    [**]    [**]         

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-7-



--------------------------------------------------------------------------------

[**]    [**]    [**]    [**]    [**]    [**]    [**]           [**]    [**]   
   [**]    [**]    [**]          [**]    [**]       [**]    [**]    [**]    [**]
      [**]    [**]                      [**]    [**]                      [**]
   [**]    [**]    [**]       [**]         

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-8-



--------------------------------------------------------------------------------

[**]    [**]         [**]    [**]    [**]                [**]    [**]       [**]
   [**]    [**]          [**]    [**]       [**]       [**]          [**]   
[**]       [**]    [**]    [**]          [**]    [**]    [**]    [**]       [**]
        

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

-9-



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT B

[**]

 

I. [**]

 

  •  

[**]

  •  

[**]

  •  

[**]

 

II. [**]

 

  •  

[**]

 

III. [**]

 

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT C

PALM ACCEPTANCE CRITERIA

 

1    All materials described in Appendix A are present and not corrupted   
¨ Yes    ¨ No 2    Release notes and installation instructions are provided for
all deliverables    ¨ Yes    ¨ No 3   

All the tools build successfully from source code. The list includes:

 

GenerateXRD          PRCCompare         PRCMerge

 

PalmDefComp         PalmRC                  PrcView

 

ROMCompare         grabelf                    hoverlay

 

makecard                 makeroms               rombuild

 

Palm Debugger

 

   ¨ Yes    ¨ No 4    Palm can generate a complete set of reference ROM and
components from the latest 5.4.9 OS snapshot (ARM and Simulator) using the tools
built in step 3.    ¨ Yes    ¨ No 5    Palm can build the latest Garnet test
harness from provided sources including harness libraries required for
execution.    ¨ Yes    ¨ No 6    Palm can build HotSync Manager Code and
conduits delivered as source.    ¨ Yes    ¨ No 7    Palm can successfully build
all the components released as part of Garnet 5.4.x maintenance and patch
releases using the tools built in step 3.    ¨ Yes    ¨ No



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT D

LEGACY PRODUCTS

Treo™ 600 smartphones

 

Device

   Palm OS version Treo 600 (Bell Mobility)    5.2.1 Treo 600 (Cingular Wireless
bearing former AT&T Wireless logo)    5.2.1 Treo 600 (Cingular Wireless)   
5.2.1 Treo 600 (Rogers Wireless)    5.2.1 Treo 600 (Sprint PCS)    5.2.1 Treo
600 (T-Mobile)    5.2.1 Treo 600 (Verizon Wireless)    5.2.1 Treo 600 (Other or
Unlocked GSM)    5.2.1 Tungsten™ handhelds   

Device

   Palm OS version Tungsten T3    5.2.1 Tungsten T2    5.2.1 Tungsten C    5.2.1
Tungsten E    5.2.1 Zire™ handhelds   

Device

   Palm OS version Zire 72    5.2.8

Zire 71

   5.2

Zire 31

   5.2.8

Zire 21

   5.2.8



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT E

GARNET THIRD-PARTY SOFTWARE

 

[**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**] [**]    [**]
[**]    [**]

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT F

ACCESS SOFTWARE

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT G

MINIMUM TERMS AND CONDITIONS OF END USER LICENSE

Palm shall include end user terms and conditions at least as protective as the
following Minimum Terms and Conditions and shall make solely those substantive
changes that it reasonably believes are necessary to ensure that the substance
of the following terms are enforceable in particular jurisdicitions.

 

  1.                                      (“Licensor”) grants the end user (“End
User”) a personal, nonexclusive, non-transferable and non-assignable (except in
connection with the sale or transfer of the Licensor Product) license to use the
software (together with all installation manuals, user guides and other
documentation related to and included with such software) accompanying the
Licensor Product (collectively, the “Software”). With respect to the Licensor
Product Desktop Software, End User may reproduce and install one (1) copy of
such Software for each personal computer or Licensor Product on which such
Software is used as permitted hereunder. With respect to the Licensor Product
Platform Software, End User may use such Software only on one (1) Licensor
Product. End User may assign its right under the End User License Agreement to
an assignee of all of End User’s rights and interest to the Software only in
connection with the sale or other transfer of the Licensed Product on which such
Software is used and only if End User transfers all copies of the Software
subject to the End User License Agreement to such assignee and such assignee
agrees in writing to be bound by all the terms and conditions of the End User
License Agreement.

 

  2. The provisions of the following sub-paragraphs which address Open Source
Software shall be required in the end user terms and conditions solely to the
extent the applicable Open Source License Terms and Palm’s use of the Open
Source Software require the rights discussed herein to be granted, and the
disclosure with respect to such rights or restrictions either (i) must be made
in an end user license agreement pursuant to the Open Source License Terms or
(ii) if (i) is not required, Palm reasonably believes is best made in an end
user license agreement:

(a) Unless (and solely to the extent) expressly permitted under the applicable
Open Source License Terms, End User agrees not to reverse engineer, decompile or
disassemble the Software. If applicable law permits any of the foregoing
notwithstanding such prohibition, End User agrees to first request in writing
that Licensor provide such information as is necessary to achieve
interoperability without modifying or reverse engineering the Software. If and
only if Licensor declines End User’s request then, notwithstanding anything to
the contrary, End User may reverse engineer the Software solely to the extent,
and for such purposes as, expressly permitted by applicable law.

(b) Licensor may provide as part of or in connection with the Software third
party software subject to separate third party license terms and conditions
(“Third



--------------------------------------------------------------------------------

Party Terms”) including, for example, Adobe Acrobat Reader software.
Furthermore, certain portions of such third party software may be provided to
you End User subject to open source license terms (“Open Source Software”) that
may expand or limit End User’s rights to use such portions (“Open Source License
Terms”). For example, certain open source components of the Software may be
licensed (or sublicensed) to End User under the GNU General Public License,
which permits End User to copy, modify, redistribute and have access to the
source code for such Open Source Software. End User agrees to review any
electronic documentation that accompanies the Software or is identified in a
link provided in the documentation for the Software in order to determine which
portions of the Software are Open Source Software and are licensed under Open
Source License Terms, and to find a link over the internet to the rights and
restrictions that apply to such Open Source Software. To the extent any such
agreement requires that Licensor provide End User the rights to copy, modify,
distribute or otherwise use any Open Source Software that are inconsistent with
the limited rights granted to End User in this Agreement, then such rights in
the applicable Open Source License Terms shall take precedence over the rights
and restrictions granted in this Agreement, but solely with respect to such Open
Source Software.

(c) End User acknowledges and agrees that: (A) such third party software is
governed exclusively by its respective Third Party Terms, as applicable; (B) in
the case of Open Source Software, such software is governed by the applicable
Open Source License Terms; and (C) such terms are solely between End User and
the applicable licensor. End User agrees to comply with such Third Party Terms
or Open Source License terms and conditions, as applicable, and Licensor has no
obligation or liability with respect to such software under this Agreement.

 

  3. End User will not copy the Software except as necessary to use it in
accordance with this End User License Agreement. End User agrees that any such
copies of the Software shall contain the same proprietary notices which appear
on and in the original copy of the Software, which shall be completely and
accurately reproduced.

 

  4. Except as stated above, the End User License Agreement does not grant End
User any rights (whether by license, ownership or otherwise) in or to
intellectual property with respect to the Software.

 

  5. End User will not export or re-export the Software without all appropriate
United States and other foreign government licenses.

 

  6. Title to and ownership of the Software and any copy thereof shall remain
with Licensor and its suppliers.

 

  7. The Software is commercial in nature and has been developed entirely at
private expense, and is provided as a “commercial item” as that term is defined
in FAR 2.101. If the Software is licensed for a proposal or agreement with the
United States Government or any contractor therefor, the Software must be
legended, marked and licensed as described in Section 11.2 of the Agreement.

 

-2-



--------------------------------------------------------------------------------

  8. ACCESS Systems Americas, Inc. is a specified third party beneficiary of the
end user license.

 

  9. EXCEPT FOR ANY LIMITED WARRANTIES PROVIDED BY LICENSOR, NEITHER LICENSOR
NOR ITS SUPPLIERS MAKE ANY WARRANTIES, TERMS OR CONDITIONS, EXPRESS, IMPLIED OR
STATUTORY, AS TO ANY MATTER WHATSOEVER. IN PARTICULAR, ANY AND ALL WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY, AND SATISFACTORY
QUALITY ARE EXPRESSLY EXCLUDED ON BEHALF OF LICENSOR AND ITS SUPPLIERS.

 

  10. IN NO EVENT SHALL LICENSOR OR ITS SUPPLIERS HAVE ANY LIABILITY FOR
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OR LIABILITIES
OF ANY KIND OR FOR LOSS OF REVENUE, LOSS OF BUSINESS, OR OTHER FINANCIAL LOSS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF
THE ACTION, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT
LIABILITY OR OTHERWISE, EVEN IF ANY REPRESENTATIVE OF LICENSOR OR ITS SUPPLIERS
HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF ANY LIMITED
REMEDY SPECIFIED IN THIS AGREEMENT IS DEEMED TO HAVE FAILED OF ITS ESSENTIAL
PURPOSE.

 

  11. This End User license agreement will terminate automatically and without
notice upon the failure of End User to comply with any term or condition of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT H

ASA TRADEMARKS

ACCESS POWERED word mark

ACCESS POWERED logo as specified in the Frozen Branding Guidelines

PALM OS GARNET (subject to the terms of the ASA Trademark License Agreement)



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT I

LICENSEE TRADEMARKS

Palm

Treo

Tungsten

Zire

LifeDrive



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT J

ASA TECHNICAL NON-DISCLOSURE AGREEMENT



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT K

ASA OPEN SOURCE SOFTWARE

[**]

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT L

PALM OPEN SOURCE SOFTWARE

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT M

EXCEPTIONS TO PALM OS API CERTIFICATION

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  ¡  

[**]

  ¡  

[**]

  ¡  

[**]

  ¡  

[**]

  •  

[**]

  ¡  

[**]

  ¡  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

 

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

  •  

[**]

[**]

  •  

[**]

  •  

[**]

  •  

[**]

[**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT N

FROZEN BRANDING GUIDELINES



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT O

MOST FAVORED LICENSE REPORT

Information to be provided for each licensee.

 

1. Effective Date of Agreement(s):                                         

 

2. Licensee’s Industry and Products:

[Describe in sufficient detail to determine whether Licensee is Similarly
Situated]

 

3. Licensee’s Product Volume:

[Describe in sufficient detail to determine whether Licensee is Similarly
Situated]

 

4. Consideration:

[Describe consideration paid by licensee]

 

5. Technology Licensed:

[Describe all technology licensed under the agreement]

 

6. Patents Licensed:

[List all patents and patent applications licensed under the agreement]



--------------------------------------------------------------------------------

7. License Scope:

[Describe the scope of the license granted in sufficient detail to determine
whether the license is of Substantially the Same Scope]

 

8. License Restrictions:

[Describe any restrictions on the licensee’s use of the licensed technology and
license to the licensed patents in sufficient detail to determine whether the
license is of Substantially the Same Scope]

 

9. Other Material Terms:

[Describe any other material terms contained in the agreement in sufficient
detail to determine whether the license and terms, taken as a whole, are more
favorable to the licensee]

 

-2-



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT P

OBLIGATIONS UNDER SOURCE CODE ATTACHMENTS

Palm has delivered all required software deliverables required by such
attachments.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT Q

RESTRICTED CONTRACTORS

1. [**]

2. [**]

3. [**]

4. [**]

5. [**]

6. [**]

7. [**]

 

--------------------------------------------------------------------------------

[**]

Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT R

GARNET ROM IMAGE LICENSE TERMS

1.0 LICENSE.

Subject to Developer’s compliance with the terms and conditions of this
Agreement, [Licensee Name] hereby grants to Developer a nonexclusive, personal,
limited, nontransferable right and license to use the accompanying [Licensee
Name] software and documentation (collectively the “Software”) but only for the
limited purposes set forth in this Section 1. Developer agrees not to use the
Software for any purpose other than: (i) the testing of the Software, and (if
applicable), (ii) the development by Developer of a product, which is designed
to be compatible with the Palm OS® platform (“Developer Product”), without
violating [Licensee Name]’s or its suppliers’ intellectual property rights,
including, but not limited to, trade secrets, patents, copyrights, trade marks
and industrial design, or (iii) to the extent the Software is not Confidential
Information, the demonstration of the Developer Product. Developer is not
permitted to lease or rent (except under separate mutually agreeable terms set
forth in writing and signed by both parties), distribute or sublicense the
Software or to use the Software in a time-sharing arrangement or in any other
unauthorized manner. No license is granted to Developer in the human readable
code of the Software (source code). Developer acknowledges that [Licensee Name]
or its suppliers own all right, title and interest, including all intellectual
property rights, in and to the Software (including any modifications thereto
made by Developer).

2.0 NO ENDORSEMENT.

Developer agrees that unless Developer otherwise receives the express prior
written authorization of [Licensee Name], Developer will not market Developer
Products developed using the Software in any manner which implies that [Licensee
Name] or its suppliers endorse such products.

3.0 STORAGE OF SOFTWARE.

Developer agrees to restrict access to the Software so that only those employees
and contractors entitled to view such Software under the terms of Section 5
below may see or use the Software. Developer agrees to maintain an accurate log
of all those given access to the Software by the Developer. Developer may make
only as many copies of Software and documentation as are reasonably necessary to
effectuate the permitted uses of the Software listed in Section 1 above.
Developer must preserve any proprietary rights notices on or in the Software and
must place all such notices on and in any copies made.

4.0 DEFINITION OF CONFIDENTIAL INFORMATION.

Developer agrees that the Software and any other information disclosed by
[Licensee Name] to Developer, including but not limited to information learned
by Developer from [Licensee Name] employees, agents, or through inspection of
[Licensee Name]’s property, that relates to [Licensee Name]’s products, designs,
opportunities, finances, research, development, know-how, personnel, or
third-party confidential information disclosed to Developer by [Licensee Name],
will be considered and referred to collectively in this Agreement as
“Confidential Information.” Confidential Information, however, does not include
information that: (1) is now or subsequently becomes generally available to the
public through no fault or breach on the part of Developer; (2) Developer can
demonstrate to have had rightfully in its possession prior to disclosure to
Developer by [Licensee Name] with written records; (3) is independently
developed by Developer without the use of any Confidential Information; or
(4) Developer rightfully obtains from a third party who has the right to
transfer or disclose it without breach or violation of any obligation of
confidentiality. All Confidential Information remains the sole property of
[Licensee Name] or its suppliers. Developer has no implied licenses or other
rights in the Confidential Information not specifically granted in Section 1.

5.0 NONDISCLOSURE AND NON USE OF CONFIDENTIAL INFORMATION.

Developer will not disclose, publish, or disseminate Confidential Information
(as defined in Section 4 above) to anyone other than those of its employees and
contractors with a demonstrable need to know who have binding, written,
confidentiality obligations to Developer that protect such Confidential
Information against unauthorized disclosure. Developer agrees not to decompile,
reverse engineer, disassemble or otherwise reduce the Software to a human
perceivable form, and Developer will not modify (except for header files
provided that Developer does not distribute such modifications) network, rent,
lease, or loan the Software in whole or in part. Developer further agrees to
take reasonable precautions to prevent any unauthorized use, disclosure,
publication, or dissemination of Confidential Information. Developer agrees to
accept Confidential Information for the sole purpose of effecting the permitted
uses of the Software as set forth in Section 1 above. Developer agrees not to
use Confidential Information otherwise for its own or any third party’s benefit
without the prior written approval of an authorized representative of [Licensee
Name] in each instance.

6.0 VERIFICATION OF COMPLIANCE.

Developer agrees that authorized [Licensee Name] representatives with reasonable
advance notice at reasonable times may inspect the site where the Software is
located, copies of other Confidential Information and Developer’s Software
access log in order to verify that Developer is complying with its obligations
under this Agreement.

7.0 WARRANTY DISCLAIMER.

The Software may be designated as alpha, beta, development, prerelease,
untested, or not fully tested versions of the Software. The Software may contain
errors that could cause failures or loss of data, and may be incomplete or
contain inaccuracies. DEVELOPER EXPRESSLY ACKNOWLEDGES AND AGREES THAT USE OF
THE SOFTWARE OR OTHER



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION IS AT DEVELOPER’S SOLE RISK. THE SOFTWARE AND OTHER
CONFIDENTIAL INFORMATION ARE PROVIDED “AS IS” AND WITHOUT WARRANTY OF ANY KIND
AND [LICENSEE NAME] AND ITS SUPPLIERS EXPRESSLY DISCLAIM ALL WARRANTIES, TERMS
AND CONDITIONS, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES, TERMS AND
CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT
OF THIRD PARTY RIGHTS, AND SATISFACTORY QUALITY. NEITHER [LICENSEE NAME] NOR ITS
SUPPLIERS WARRANT THAT THE FUNCTIONS CONTAINED IN THE SOFTWARE OR OTHER
CONFIDENTIAL INFORMATION ARE SUITABLE FOR DEVELOPER’S USE OR THAT THE OPERATION
OF THE SOFTWARE OR OTHER CONFIDENTIAL INFORMATION WILL BE UNINTERRUPTED OR ERROR
FREE, OR THAT DEFECTS IN THE SOFTWARE OR OTHER CONFIDENTIAL INFORMATION WILL BE
CORRECTED. FURTHERMORE, NEITHER [LICENSEE NAME] NOR ITS SUPPLIERS WARRANTS OR
MAKES ANY REPRESENTATIONS REGARDING THE USE OR THE RESULTS OF THE USE OF THE
SOFTWARE OR OTHER CONFIDENTIAL INFORMATION OR IN TERMS OF THEIR CORRECTNESS,
ACCURACY, RELIABILITY, OR OTHERWISE. NO ORAL OR WRITTEN INFORMATION OR ADVICE
GIVEN BY [LICENSEE NAME] SHALL CREATE A WARRANTY OR IN ANY WAY INCREASE THE
SCOPE OF THIS WARRANTY. THIS DISCLAIMER OF WARRANTY CONSTITUTES AN ESSENTIAL
PART OF THIS AGREEMENT. NO USE OF ANY PORTION OF THE SOFTWARE OR OTHER
CONFIDENTIAL INFORMATION IS AUTHORIZED HEREUNDER EXCEPT UNDER THIS DISCLAIMER.
Developer acknowledges that [Licensee Name] or its suppliers may not have
publicly announced the availability of the Software, that [Licensee Name] has
not promised or guaranteed to Developer that such Software will be announced or
made available to anyone in the future, and that [Licensee Name] has no express
or implied obligation to Developer to announce or introduce the Software or any
similar or compatible product, or to continue to offer or support the Software
in the future.

8.0 TERM AND TERMINATION.

This Agreement will continue in effect until terminated in accordance with this
Section. Developer may terminate this Agreement at any time, for any reason, but
only by returning to [Licensee Name]: (1) the Software and all existent copies
of other Confidential Information on any tangible medium, and (2) a written
certification by an authorized representative of Developer that all tangible
copies of the Software and any other Confidential Information have been returned
to [Licensee Name] or completely destroyed and that all electronic memories have
been purged of any Confidential Information. [Licensee Name] may terminate this
Agreement at any time, with or without cause, immediately upon written notice to
Developer. Within seven (7) days of Developer’s receipt of [Licensee Name]’s
termination notice, or earlier if requested by [Licensee Name], Developer will
return the Software and all other Confidential Information as provided in this
Section. All obligations of Developer under this Agreement will continue to bind
Developer until Developer has fully complied with the foregoing requirements of
this Section concerning the return of [Licensee Name] materials. Following
termination of this Agreement for any reason, the provisions of Sections 4, 5
and 7 through 17, shall survive.

9.0 DISCLAIMER OF LIABILITY.

UNDER NO CIRCUMSTANCES SHALL [LICENSEE NAME] OR ITS SUPPLIERS BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, LOSS OF PROFITS OR
REVENUE, OR INTERRUPTION OF BUSINESS IN ANY WAY ARISING OUT OF OR RELATED TO THE
USE OR INABILITY TO USE THE SOFTWARE OR OTHER CONFIDENTIAL INFORMATION OR
[LICENSEE NAME]’S PERFORMANCE OR FAILURE TO PERFORM UNDER THIS AGREEMENT,
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF [LICENSEE NAME] HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

10.0 NO ASSIGNMENT.

Developer may not assign or otherwise transfer this Agreement or the rights or
obligations hereunder, either in whole or in part, whether voluntarily or by
operation of law, without the prior written consent of [Licensee Name], which
consent may be withheld in [Licensee Name]’s sole discretion, and any attempted
transfer or assignment is null and void and shall be deemed a material breach of
this Agreement.

11.0 INJUNCTIVE RELIEF.

Developer acknowledges and agrees that the copying, disclosure or use of the
Software or Confidential Information in a manner inconsistent with any provision
of this Agreement shall cause irreparable injury to [Licensee Name] for which
[Licensee Name] will not have an adequate remedy at law. Accordingly, [Licensee
Name] shall be entitled to seek equitable relief in court, including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions.

12.0 EXPORT LAW ASSURANCE.

The Software and Confidential Information supplied hereunder is subject to all
pertinent import and export laws of the United States, including specifically
the U.S. Export Administration Regulations (“EAR”) and the laws of the country
in which Developer obtained them. Developer agrees that it will be solely
responsible for compliance with all such laws. In particular, Developer agrees
that it will not export, re-export, or transfer, directly or indirectly, the
Software to any person, firm or country on the Denied Persons List, Entity List,
Debarred Parties or Specially Designated Nationals lists or to Afghanistan,
Cuba, Iran, Iraq, Libya, North Korea, Federal Republic of Yugoslavia (Serbia
only), Sudan, or Syria or any other country or entity designated by the U.S.
Government as prohibited by U.S. law, or nationals thereof, and that it is not
located in such a country or on such a list. Developer agrees that it will not
transfer, export or re-export, directly or indirectly,

 

-2-



--------------------------------------------------------------------------------

for use or to users in military or proliferation activities (Nuclear, Missile,
Chemical or Biological Weapons) without U.S. Government authorization (by export
license or regulation). Developer agrees that, upon request, it will provide
additional end use/end user information or written acceptance of requirements
and responsibilities to comply with U.S. export license requirements. Developer
agrees to be bound by any future modifications of the foregoing list of
restricted destinations by amendments to the EAR or other U.S. government
regulations. These requirements shall survive the term or termination of the
Agreement.

13.0 NO TRADEMARK LICENSE.

Developer acknowledges that [Licensee Name] or its suppliers are the sole owners
of all trademark rights in the marks HotSync, Graffiti, Palm, Palm OS,
PalmModem, PalmPoint, PalmConnect, Palm III, Palm V, Palm VII, Palm.Net and the
Palm Powered logo. Developer agrees to do nothing inconsistent with such
ownership. Developer acknowledges that this Agreement does not grant any rights
to use any of the foregoing trademarks or any other trademark of [Licensee
Name], its suppliers or any of their affiliates, even if such marks are included
in any of the materials provided to Developer hereunder.

14.0 OWNERSHIP.

All rights not expressly granted hereunder are reserved by [Licensee Name] or
its suppliers, and no rights or licenses are implied by this Agreement. Without
limiting the foregoing, no right is granted to distribute all or any portion of
the Software. The Software provided may only be used as expressly provided in
Section 1 and for no other purpose whatsoever. Developer acknowledges and agrees
that as between [Licensee Name] and Developer, [Licensee Name] owns all right,
title and interest in and to the Software, including, but not limited to, any
and all patents, copyrights, trade secrets, trademarks and other intellectual
property and proprietary rights therein not expressly granted to Developer. Any
ideas with respect to the Software and any modifications and the like made by
Developer to the Software (“Supportive Information”) will be the property of
[Licensee Name] or its suppliers. Developer agrees to assign, and hereby
assigns, all right, title and interest worldwide in the Supportive Information
and the related intellectual property rights to [Licensee Name] and agrees to
assist [Licensee Name], at [Licensee Name]’s expense, in perfecting and
enforcing such rights.

15.0 GOVERNMENT END USERS.

The Software and related documentation are a “commercial item,’’ as that term is
defined in 48 C.F.R. 2.101 (Oct. 1995), consisting of “commercial computer
software’’ and “commercial computer software documentation,’’ as such terms are
used in 48 C.F.R. 12.212 (Sept. 1995). Consistent with 48 C.F.R. 12.212 and 48
C.F.R. 227.7202-1 through 227.7202-4 (June 1995), all U.S. Government End Users
acquire the Software and related documentation with only those rights set forth
herein.

16.0 RELATIONSHIP OF THE PARTIES.

Nothing stated in this Agreement will be construed as creating the relationships
of joint venturers, partners, employer and employee, franchisor and franchisee,
master and servant, or principal and agent.

17.0 ENGLISH LANGUAGE.

The parties hereto confirm that they have requested that this Agreement and all
related documents be drafted in English. Les parties ont exigé que le présent
contrat et tous les documents connexes soient rédigés en anglais.

 

-3-



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT S

PASS-THROUGH SDK TERMS AND CONDITIONS

Palm OS Garnet SDK

IMPORTANT: Read Before Using the Accompanying Software

PALM OS® GARNET® SOFTWARE DEVELOPMENT KIT SOFTWARE LICENSE AGREEMENT

YOU SHOULD CAREFULLY READ THE FOLLOWING TERMS AND CONDITIONS BEFORE USING THE
ACCOMPANYING SOFTWARE, THE USE OF WHICH IS LICENSED BY ACCESS SYSTEMS AMERICAS,
INC. (FORMERLY KNOWN AS PALMSOURCE, INC. AND REFERRED TO HEREIN AS "ACCESS"), TO
ITS CUSTOMERS FOR THEIR USE ONLY AS SET FORTH BELOW. IF YOU DO NOT AGREE TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, DO NOT USE THE SOFTWARE. USING ANY PART
OF THE SOFTWARE INDICATES THAT YOU ACCEPT THESE TERMS.

LICENSE: ACCESS grants you a nonexclusive, royalty-free license to use the
accompanying software program(s) (the "Software") subject to and solely in
accordance with the terms, conditions and restrictions set forth in this License
Agreement. Except as explicitly set forth below, (i) you are not permitted to
lease or rent (except under separate mutually agreeable terms set forth in
writing and signed by both parties), distribute or sublicense the Software or to
use the Software in a time-sharing arrangement or in any other unauthorized
manner; (ii) no license is granted to you in the human readable code of the
Software (source code); and (iii) this License Agreement does not grant you any
rights to, in or under any patents, copyrights, trade secrets, trademarks, or
any other rights in respect to the Software.

The Software is licensed to you for use on any personal computer and/or any
hardware device only in connection with your development of products for use
with any Garnet OS Compatible Product. The Software contains certain sample
source code in the form of sample applications (including several conduits) and
code fragments (both in the source code files and documentation provided
hereunder), and may include a tutorial application (collectively, "Sample Source
Code"). You may use the Sample Source Code internally to develop products for
Garnet OS Compatible Products. You may distribute any such products built with
the Sample Source Code, provided that you reproduce completely and accurately
and include the following copyright notice within your source code and in the
location of your own copyright notice: "Portions of this Software are Copyright
© 1996-2006 ACCESS Systems Americas, Inc. or its affiliates. All rights
reserved."

Notwithstanding anything else in this License Agreement, you may not distribute
the conduit development kit header files included as part of the Software to
anyone for any reason.



--------------------------------------------------------------------------------

Except as described above, the Software and supporting documentation may be
copied only as essential for backup or archive purposes in support of your use
of the Software as permitted hereunder. You must reproduce completely and
accurately and include all copyright notices and any other proprietary rights
notices appearing on the Software on any copies that you make.

NO ASSIGNMENT; NO REVERSE ENGINEERING: If you transfer the Software, you must at
the same time either transfer all copies of the Software as well as the
supporting documentation to the same party or destroy any such materials not
transferred. Except as set forth above, you may not transfer or assign the
Software or your rights under this License Agreement.

Except as and solely to the extent permitted by the Open Source License Terms
set forth below, modification, reverse engineering, reverse compiling, or
disassembly of the Software is expressly prohibited. However, if applicable law
permits any of the foregoing notwithstanding such prohibition, you agree to
first request in writing that ACCESS provide such information as is necessary to
achieve interoperability without modifying or reverse engineering the Software.
If and only if ACCESS declines your request then, notwithstanding anything to
the contrary, you may reverse engineer the Software solely to the extent, and
for such purposes as, expressly permitted by applicable law. ACCESS may provide
as part of or in connection with the Software third party software subject to
separate third party license terms and conditions (“Third Party Terms”)
including, for example, Adobe Acrobat Reader software. Furthermore, certain
portions of such third party software may be provided to you subject to open
source license terms (“Open Source Software”) that may expand or limit your
rights to use such portions (“Open Source License Terms”). For example, certain
open source components of the Software may be licensed (or sublicensed) to you
under the GNU General Public License, which permits you to copy, modify,
redistribute and have access to the source code for such Open Source Software.
You agree to review any electronic documentation that accompanies the Software
or is identified in a link provided in the documentation for the Software in
order to determine which portions of the Software are Open Source Software and
are licensed under Open Source License Terms, and to find a link over the
internet to the rights and restrictions that apply to such Open Source Software.
To the extent any such agreement requires that ACCESS provide you the rights to
copy, modify, distribute or otherwise use any Open Source Software that are
inconsistent with the limited rights granted to you in this Agreement, then such
rights in the applicable Open Source License Terms shall take precedence over
the rights and restrictions granted in this Agreement, but solely with respect
to such Open Source Software. Further, you acknowledge and agree that: (A) such
third party software is governed exclusively by its respective Third Party
Terms, as applicable; (B) in the case of Open Source Software, such software is
governed by the applicable Open Source License Terms; and (C) such terms are
solely between you and the applicable licensor. You agree to comply with such
Third Party Terms or Open Source License terms and conditions, as applicable and
ACCESS has no obligation or liability with respect to such software under this
Agreement.

EXPORT RESTRICTIONS: The Software supplied hereunder is subject to all pertinent
import and export laws of the United States, including specifically the U.S.
Export Administration Regulations ("EAR") and the laws of the country in which
you obtained them. You agree that you will be solely responsible for compliance
with all such laws. In particular, you agree that you will not export,
re-export, or transfer, directly or indirectly, to any person, firm or country
on

 

-2-



--------------------------------------------------------------------------------

the Denied Persons List, Entity List, Debarred Parties or Specially Designated
Nationals lists or to Afghanistan, Cuba, Iran, Iraq, Libya, North Korea, Federal
Republic of Yugoslavia (Serbia only), Sudan, or Syria or any other country or
entity designated by the U.S. Government as prohibited by U.S. law, or nationals
thereof, and that you are not located in such a country or on such a list. You
agree that you will not transfer, export or re-export, directly or indirectly,
for use or to users in military or proliferation activities (Nuclear, Missile,
Chemical or Biological Weapons) without U.S. Government authorization (by export
license or regulation). You agree that, upon request, you will provide
additional end use/end user information or written acceptance of requirements
and responsibilities to comply with U.S. export license requirements. You agree
to be bound by any future modifications of the foregoing list of restricted
destinations by amendments to the EAR or other U.S. government regulations.
These requirements shall survive the term or termination of the Agreement.

TRADE SECRETS; TITLE: You acknowledge and agree that the structure, sequence and
organization of the Software are the valuable trade secrets and Confidential
Information of ACCESS, its Affiliates and its suppliers. You agree to hold such
trade secrets in confidence. You further acknowledge and agree that ownership
of, and title to, the Software and all subsequent copies thereof regardless of
the form or media are held by ACCESS and its suppliers.

UNITED STATES GOVERNMENT LEGEND: The Software is commercial in nature and
developed solely at private expense. The Software is delivered as "Commercial
Computer Software" as defined in DFARS 252.227-7014 (June 1995) or as a
commercial item as defined in FAR 2.101(a) and as such is provided with only
such rights as are provided in this License agreement, which is ACCESS' standard
commercial license for the Software. Technical data is provided with limited
rights only as provided in DFAR 252.227-7015 (Nov. 1995) or FAR 52.227-14 (June
1987), whichever is applicable.

TERM AND TERMINATION: This License Agreement is effective until terminated. You
may terminate it at any time by destroying the Software and documentation
together with all copies and merged portions in any form, and to certify to
ACCESS in writing that such destruction is complete. It will also terminate
immediately if you fail to comply with any term or condition of this License
Agreement. Upon such termination you agree to destroy the Software and
documentation, together with all copies and merged portions in any form, and to
certify to ACCESS in writing that such destruction is complete.

GOVERNING LAW: This License Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements entered into and to be
performed entirely within California between California residents and by the
laws of the United States. You agree that the United Nations Convention on
Contracts for the International Sale of Goods (1980) is hereby excluded in its
entirety from Application to this License Agreement.

WARRANTY DISCLAIMER: THIS SOFTWARE IS PROVIDED TO YOU ON AN “AS-IS” BASIS, WITH
ALL FAULTS, AS BETWEEN YOU AND ACCESS AND ANY OF ITS AFFILIATES. NEITHER ACCESS
NOR ITS AFFILIATES NOR SUPPLIERS MAKE ANY WARRANTIES, TERMS OR CONDITIONS,
EXPRESS, IMPLIED OR STATUTORY, WHATSOEVER. N PARTICULAR, ANY AND ALL WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY,

 

-3-



--------------------------------------------------------------------------------

SATISFACTORY QUALITY, NON-INFRINGEMENT, COURSE OF DEALING OR COURSE OF
PERFORMANCE ARE EXPRESSLY EXCLUDED ON BEHALF OF ACCESS AND ITS SUPPLIERS. ACCESS
NEITHER ASSUMES NOR AUTHORIZES ANY OTHER PERSON TO ASSUME FOR IT ANY OTHER
LIABILITY IN CONNECTION WITH THE SALE, INSTALLATION, MAINTENANCE OR USE OF ITS
PRODUCTS.

LIMITATION OF LIABILITY. TO THE FULL EXTENT ALLOWED BY LAW ACCESS ALSO EXCLUDES
FOR ITSELF, ITS AFFILIATES AND ITS SUPPLIERS ANY LIABILITY, WHETHER BASED IN
CONTRACT OR TORT (INCLUDING NEGLIGENCE), FOR INCIDENTAL, CONSEQUENTIAL,
INDIRECT, SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND, OR FOR LOSS OF REVENUE OR
PROFITS, LOSS OF BUSINESS, LOSS OF INFORMATION OR DATA, OR OTHER FINANCIAL LOSS
ARISING OUT OF OR IN CONNECTION WITH THE SALE, INSTALLATION, MAINTENANCE, USE,
PERFORMANCE, FAILURE, OR INTERRUPTION OF THIS PRODUCT, EVEN IF ACCESS, OR ITS
AFFILIATES OR ITS AUTHORIZED RESELLER HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, AND LIMITS ITS LIABILITY TO REPLACEMENT OF THE SOFTWARE ON NEW
MEDIA. THIS DISCLAIMER OF LIABILITY FOR DAMAGES AND THE ALLOCATION OF RISK
REPRESENTED HEREBY IS A CRITICAL COMPONENT OF THE CONSIDERATION BETWEEN THE
PARTIES, AND THIS DISCLAIMER AND LIMITATION OF LIABILITY WILL NOT BE AFFECTED
REGARDLESS OF WHETHER ANY REMEDY PROVIDED HEREIN SHALL FAIL OF ITS ESSENTIAL
PURPOSE.

TRADEMARKS: You acknowledge that ACCESS and its licensors and affiliates are the
sole owners of all trademark rights in the marks HotSync, Graffiti, iMessenger,
MultiMail, Palm OS, Garnet, PalmSource, Palm Powered and the Palm Powered logo,
and ACCESS Powered and the ACCESS Powered logo. You agree to do nothing
inconsistent with such ownership. You will not use "ACCESS" as part of your
company, product, service or domain names. You acknowledge that this Agreement
does not grant any rights to use any of the foregoing trademarks or any other
trademark of ACCESS or any of its affiliates or suppliers, even if such marks
are included in any of the materials provided by ACCESS.

SEVERABILITY: In the event any provision of this License Agreement is found to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of any of the remaining provisions shall not in any way be affected or impaired
and a valid, legal and enforceable provision of similar intent and economic
impact shall be substituted therefor. The headings used in this Agreement are
for convenience only and shall not be considered part of the Agreement.

ENTIRE AGREEMENT: This License Agreement sets forth the entire understanding and
agreement between you and ACCESS, supersedes all prior agreements, whether
written or oral, with respect to the Software and subject matter hereof, and may
be amended only in a writing signed by both parties.

ACCESS Systems Americas, Inc.

1188 East Arques Avenue

Sunnyvale, CA 94085

 

-4-



--------------------------------------------------------------------------------

2006 SOFTWARE LICENSE AGREEMENT

EXHIBIT T

MINIMUM TERMS AND CONDITIONS OF ENTERPRISE SITE LICENSE

 

1. Subject to the terms of this agreement, [Licensee] grants [End User] a
non-exclusive, royalty-free, non-assignable and non-transferable license to
reproduce and install the PS Desktop Software in executable form on personal
computers owned or leased by [End User] for [End User]’s internal use.

 

2. [End User] agrees that the PS Desktop Software may be used only in connection
with [Licensee’s] handheld products running Palm OS® as its primary operating
system (the “Products”) and may not be distributed outside [End User]. [End
User] shall notify the users of such personal computers that the PS Desktop
Software may be used only in connection with the Products and may not be
distributed outside [End User].

 

3. [End User] agrees that it shall keep records of the number of copies of the
PS Desktop Software it installs and the number of Products purchased by [End
User]. Upon request by [Licensee], [End User] shall promptly report in writing
to [Licensee] the number of copies of the PS Desktop Software installed by [End
User].

 

4. Except as explicitly otherwise set forth in this agreement, the use of the PS
Desktop Software shall be governed by the terms and conditions of the [Licensee]
End User License Agreement [set forth in Exhibit G] accompanying the Products.
[End User] shall ensure that all use of the PS Desktop Software shall fully
comply with such terms and conditions.

 

5. [End User] may not assign its right under the Enterprise Site License
Agreement or transfer any copies of the PS Desktop Software to any third party,
whether by operation of law otherwise, without the prior written consent of
[Licensee]. In addition, in the event [End User] desires to assign certain
rights to the PS Desktop Software to a third party contractor in order to
outsource the management of installation and other IT management functions
related to installing, using or maintaining the PS Desktop Software for [End
User] and provided that [Licensee] has provided its written consent to [End
User] for such assignment, [End User] agrees that any breach of [End User’s]
obligations hereunder to [Licensee] or its suppliers by such third party
constitutes a breach by [End User] and [End User] agrees to enforce each such
obligation against its third party contractors and to assist [Licensee] and its
suppliers in protecting their confidential information and intellectual
property.

 

6. Except as set forth above or in the End User Software License Agreement
accompanying the Products, [Licensee] does not grant [End User] any rights
(whether by license, ownership or otherwise) in or to patents, copyrights, trade
secrets, trademarks, or any other intellectual property rights with respect to
the PS Desktop Software.



--------------------------------------------------------------------------------

7. ASA is a specified third party beneficiary of the Enterprise Site License
Agreement.

 

8. EXCEPT FOR ANY LIMITED WARRANTIES PROVIDED BY [LICENSOR], NEITHER [LICENSOR]
NOR ITS SUPPLIERS MAKE ANY WARRANTIES, TERMS OR CONDITIONS, EXPRESS, IMPLIED OR
STATUTORY, AS TO ANY MATTER WHATSOEVER. IN PARTICULAR, ANY AND ALL WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY, AND SATISFACTORY
QUALITY ARE EXPRESSLY EXCLUDED ON BEHALF OF [LICENSOR] AND ITS SUPPLIERS.

 

9. IN NO EVENT SHALL [LICENSOR] OR ITS SUPPLIERS HAVE ANY LIABILITY FOR
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OR LIABILITIES
OF ANY KIND OR FOR LOSS OF REVENUE, LOSS OF BUSINESS, OR OTHER FINANCIAL LOSS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF
THE ACTION, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT
LIABILITY OR OTHERWISE, EVEN IF ANY REPRESENTATIVE OF [LICENSOR] OR ITS
SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF ANY
LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS DEEMED TO HAVE FAILED OF ITS
ESSENTIAL PURPOSE.

 

-2-